Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

$115,000,000

 

CREDIT AGREEMENT

 

 

among

 

 

SHUFFLE MASTER, INC.,

as the BORROWER,

 

 

the Subsidiary Guarantors party hereto from time to time,

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,

as a LENDER

and the other Lenders party hereto from time to time

 

and

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as the ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------

 

Dated as of January 25, 2006

 

--------------------------------------------------------------------------------

 

 

 

DEUTSCHE BANK SECURITIES INC.,

as SOLE ARRANGER and SOLE BOOK MANAGER

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

Definitions and Accounting Terms

1

1.01.

Defined Terms

1

 

 

 

SECTION 2.

Amount and Terms of Credit

13

2.01.

The Loans

13

2.02.

Notice of Borrowing

13

2.03.

Disbursement of Funds

14

2.04.

Notes

14

2.05.

Maturity Date

15

2.06.

Interest

15

2.07.

Interest Periods

16

2.08.

Increased Costs, Illegality, etc.

17

2.09.

Compensation

19

2.10.

Change of Lending Office

19

2.11.

Replacement of Lenders

19

 

 

 

SECTION 3.

Fees.

20

3.01.

Fees

20

 

 

 

SECTION 4.

Prepayments; Payments; Taxes

20

4.01.

Voluntary Prepayments

20

4.02.

Mandatory Repayments

20

4.03.

Method and Place of Payment

21

4.04.

Net Payments

21

 

 

 

SECTION 5.

Conditions Precedent.

23

5.01.

Effective Date; Notes

23

5.02.

Opinions of Counsel

23

5.03.

Company Documents; Proceedings; etc.

23

5.04.

Adverse Change, Approvals

23

5.05.

Litigation

24

5.06.

Guaranty

24

5.07.

Financial Statements; Projections

24

5.08.

Solvency Certificate

24

5.09.

Fees, etc

24

5.10.

Notice of Borrowing

24

 

 

 

SECTION 6.

Representations, Warranties and Agreements.

25

6.01.

Company Status

25

6.02.

Power and Authority

25

6.03.

No Violation

25

6.04.

Approvals

26

 

i

--------------------------------------------------------------------------------


 

6.05.

Financial Statements; Financial Condition; Undisclosed Liabilities; Projections

26

6.06.

Litigation

27

6.07.

True and Complete Disclosure

27

6.08.

Use of Proceeds; Margin Regulations

28

6.09.

Tax Returns and Payments

28

6.10.

Compliance with ERISA

28

6.11.

Properties

28

6.12.

Capitalization

29

6.13.

Subsidiaries

29

6.14.

Compliance with Statutes, etc

29

6.15.

Investment Company Act

30

6.16.

Public Utility Holdings Company Act

30

6.17.

Environmental Matters

30

6.18.

Employment and Labor Relations

30

6.19.

Intellectual Property, etc

30

6.20.

Indebtedness

31

6.21.

Insurance

31

6.22.

Internal Controls

31

6.23.

Sarbanes-Oxley

31

6.24.

Representations and Warranties in Other Documents

32

 

 

 

SECTION 7.

Affirmative Covenants

32

7.01.

Information Covenants

32

7.02.

Books, Records and Inspections

33

7.03.

Maintenance of Property; Insurance

33

7.04.

Existence; Franchises

33

7.05.

Compliance with Statutes, etc

34

7.06.

Compliance with Environmental Laws

34

7.07.

ERISA

34

7.08.

Performance of Obligations

35

7.09.

Payment of Taxes

35

7.10.

Use of Proceeds

35

7.11.

Additional Subsidiaries

35

 

 

 

SECTION 8.

Negative Covenants.

35

8.01.

Liens

36

8.02.

Consolidation, Merger, Purchase or Sale of Assets, etc.

38

8.03.

Dividends

40

8.04.

Indebtedness

40

8.05.

Advances, Investments and Loans

42

8.06.

Transactions with Affiliates

44

8.07.

Modifications of Acquisition Documents, Certificate of Incorporation, By-Laws
and Certain Other Agreements

45

8.08.

Limitation on Certain Restrictions on Subsidiaries

45

8.09.

Limitation on Issuance of Equity Interests

46

8.10.

Business; etc

46

 

 

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 9.

Events of Default

46

9.01.

Payments

46

9.02.

Representations, etc.

46

9.03.

Covenants

46

9.04.

Default Under Other Agreements

46

9.05.

Bankruptcy, etc.

47

9.06.

ERISA

47

9.07.

Guaranties

47

9.08.

Judgments

48

9.09.

Change of Control

48

 

 

 

SECTION 10.

The Administrative Agent

48

10.01.

Appointment

48

10.02.

Nature of Duties

48

10.03.

Lack of Reliance on the Administrative Agent

49

10.04.

Certain Rights of the Administrative Agent

49

10.05.

Reliance

49

10.06.

Indemnification

50

10.07.

The Administrative Agent in its Individual Capacity

50

10.08.

Resignation by the Administrative Agent

50

10.09.

Delivery of Information

51

 

 

 

SECTION 11.

Miscellaneous.

51

11.01.

Payment of Expenses, etc.

51

11.02.

Right of Setoff

52

11.03.

Notices

53

11.04.

Benefit of Agreement; Assignments; Participations

53

11.05.

No Waiver; Remedies Cumulative

55

11.06.

Calculations; Computations

55

11.07.

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

55

11.08.

Counterparts

56

11.09.

Effectiveness

56

11.10.

Headings Descriptive

57

11.11.

Amendment or Waiver; etc

57

11.12.

Survival

57

11.13.

Domicile of Loans

57

11.14.

Register

58

11.15.

Confidentiality

58

11.16.

Integration

59

 

SCHEDULE I

Commitments of Lenders and Addresses for Notice

SCHEDULE II

Subsidiaries

SCHEDULE III

Existing Indebtedness

SCHEDULE IV

Existing Liens

SCHEDULE V

Existing Investments

SCHEDULE VI

Proposed Assets to be Sold

 

iii

--------------------------------------------------------------------------------


 

 

 

EXHIBIT A-1

Form of Notice of Borrowing

EXHIBIT A-2

Form of Notice of Conversion/Continuation

EXHIBIT B

Form of Note

EXHIBIT C

Form of Section 4.04(b)(ii) Certificate

EXHIBIT D-1

Form of Opinion of Latham & Watkins LLP, special counsel to the Borrower

EXHIBIT D-2

Form of Opinion of Larkin Hoffman Daly & Lindgren, Ltd., Minnesota counsel to
the Borrower

EXHIBIT D-3

Form of Opinion of Jones Vargas, Nevada counsel to the Borrower

EXHIBIT E

Form of Officers’ Certificate

EXHIBIT F

Form of Guaranty

EXHIBIT G

Form of Solvency Certificate

EXHIBIT H

Form of Assignment and Assumption Agreement

 

 

iv

--------------------------------------------------------------------------------


 

 

CREDIT AGREEMENT, dated as of January 25, 2006, among SHUFFLE MASTER, INC., a
Minnesota corporation (the “Borrower”), DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH
as a Lender and the other Lenders party hereto from time to time, DEUTSCHE BANK
AG NEW YORK BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”), and DEUTSCHE BANK SECURITIES INC., as Sole Arranger and
Book Manager. All capitalized terms used herein and defined in Section 1 are
used herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the term loan facility
provided for herein;

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1.           Definitions and Accounting Terms.

 

1.01.        Defined Terms.   As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

 

“Acquisition Agreement” shall mean the Pre-Bid Agreement between Target and the
Borrower dated November 15, 2005, as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.

 

“Acquisition Documents” shall mean the Acquisition Agreement and all other
agreements and documents relating to the Acquisition, as the same may be
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.

 

“Acquisition” shall mean the acquisition of Target by the Borrower pursuant to
the Acquisition Agreement.

 

“Acquisition Financing Commitment Letter” shall mean the Acquisition Financing
Commitment Letter, dated November 10, 2005 between Shuffle Master, Inc. and
Deutsche Bank AG Cayman Islands Branch as in effect on the Effective Date.

 

“Administrative Agent” shall mean Deutsche Bank AG New York Branch, in its
capacity as Administrative Agent for the Lenders hereunder and under the other
Credit Documents, and shall include any successor to the Administrative Agent
appointed pursuant to Section 10.08.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management

 

--------------------------------------------------------------------------------


 

and policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that neither the
Administrative Agent nor any Lender (nor any Affiliate thereof) shall be
considered an Affiliate of the Borrower or any Subsidiary thereof.

 

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

 

“Applicable Margin” initially shall mean a percentage per annum equal to (i) in
the case of Loans maintained as (A) Base Rate Loans, zero and (B) Eurodollar
Loans, 1.0%.

 

“Arranger” shall mean Deutsche Bank Securities Inc., in its capacity as Sole
Arranger and Sole Book Manager, and any successor thereto.

 

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit H (appropriately completed).

 

“Authorized Officer” shall mean the president, chief financial officer,
principal accounting officer or any treasurer of the Borrower.

 

“Base Rate” shall mean, at any time, the higher of (i) the Prime Lending Rate at
such time and (ii) ½ of 1% in excess of the overnight Federal Funds Rate at such
time.

 

“Base Rate Loan” shall mean each Loan bearing interest determined by reference
to the Base Rate designated or deemed designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto.

 

“Borrowing” shall mean the borrowing of one Type of Loan on a given date (or
resulting from a conversion or conversions on such date) having in the case of
Eurodollar Loans the same Interest Period, provided that Base Rate Loans
incurred pursuant to Section 2.08(b) shall be considered part of the related
Borrowing of Eurodollar Loans.

 

“Borrowing Date” shall mean the date occurring on or after the Effective Date on
which the initial Borrowing occurs.

 

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York, New York, a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close.

 

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

 

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having

 

2

--------------------------------------------------------------------------------


 

maturities of not more than six months from the date of acquisition, (ii)
marketable direct obligations issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof
maturing within six months from the date of acquisition thereof and, at the time
of acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Ratings Services, a division of McGraw-Hill, Inc. or Moody’s
Investors Service, Inc., (iii) Dollar-denominated time deposits, certificates of
deposit and bankers acceptances of any Lender or any commercial bank having, or
which is the principal banking subsidiary of a bank holding company having, a
long-term unsecured debt rating of at least “A” or the equivalent thereof from
Standard & Poor’s Ratings Services, a division of McGraw-Hill, Inc. or “A2” or
the equivalent thereof from Moody’s Investors Service, Inc. with maturities of
not more than six months from the date of acquisition by such Person, (iv)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clause (i) above entered into with any bank
meeting the qualifications specified in clause (iii) above, (v) commercial paper
issued by any Person incorporated in the United States rated at least A-1 or the
equivalent thereof by Standard & Poor’s Ratings Services, a division of
McGraw-Hill, Inc. or at least P-1 or the equivalent thereof by Moody’s Investors
Service, Inc. and in each case maturing not more than six months after the date
of acquisition by such Person, (vi) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (i) through (v) above, and (vii) in the case of any Foreign
Subsidiary only, direct obligations of the sovereign nation (or any agency
thereof) in which such Foreign Subsidiary is organized and is conducting
business or in obligations fully and unconditionally guaranteed by such
sovereign nation (or any agency thereof).

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

 

“Change in Tax Law” means any changes that are effective after the Effective
Date in any applicable law, treaty, governmental rule, regulation, guideline or
order, or in the interpretation thereof, relating to the deduction or
withholding of such Indemnifiable Taxes.

 

“Change of Control” shall mean any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act) is or shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of 35% or more on a fully diluted basis of the
voting interests in the Borrower’s capital stock or (ii) the Board of Directors
of the Borrower shall cease to consist of a majority of Continuing Directors.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.

 

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations

 

3

--------------------------------------------------------------------------------


 

(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (x) for the purchase or payment of any
such primary obligation or (y) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.

 

“Continuing Directors” shall mean the directors of the Borrower on the Effective
Date and each other director if such director’s nomination for election to the
Board of Directors of the Borrower is recommended by a majority of the then
Continuing Directors.

 

“Credit Documents” shall mean this Agreement, the Guaranty and after the
execution and delivery thereof pursuant to the terms of this Agreement, each
Note.

 

“Credit Party” shall mean the Borrower and each Guarantor.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its capital stock or
any other Equity Interests outstanding on or after the Effective Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests) or shall have permitted any of its Subsidiaries to
purchase or otherwise acquire for a consideration any shares of any class of the
capital stock or any other Equity Interests of such Person outstanding on or
after the Effective Date (or any options or warrants issued by such Person with
respect to its capital stock or other Equity Interests). Without limiting the
foregoing, “Dividends” with respect to any Person shall also include all
payments made or required to be made by such Person with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes.

 

4

--------------------------------------------------------------------------------


 

“Documents” shall mean, collectively, (i) the Credit Documents and (ii) the
Acquisition Documents.

 

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State or territory thereof
or the District of Columbia.

 

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Borrower and its Subsidiaries.

 

“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA), other than a Foreign Plan, that is maintained or
contributed to by the Borrower or any Subsidiary.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations or proceedings relating in any way to
any Environmental Law (hereafter, “Claims”), including, without limitation, (a)
any and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

 

“Environmental Law” means any federal, state or local law or regulation and the
common law relating to the preservation or protection of the environment, or to
occupational health or safety matters.

 

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA entity” shall mean any member of an ERISA Group.

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Pension Plan
(other than an event for which the 30-day notice period is waived by
regulation); (b) the existence with respect to any Pension Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, (c) the failure to make by its due
date a required

 

5

--------------------------------------------------------------------------------


 

installment under Section 412(m) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (d) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (e) the incurrence by any ERISA Entity of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan; (f) the
receipt by any ERISA Entity from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Pension Plan or to appoint a trustee
to administer any Pension Plan, or the occurrence of any event or condition
which could reasonably be expected to constitute grounds under ERISA for the
termination of or the appointment of a trustee to administer any Pension Plan;
(g) the incurrence by any ERISA Entity of any liability with respect to the
withdrawal or partial withdrawal from any Pension Plan or Multiemployer Plan;
(h) the receipt by an ERISA Entity of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (i) the “substantial cessation of operations” within the meaning of
Section 4062(e) of ERISA with respect to a Pension Plan; (j) the making of any
amendment to any Pension Plan which could result in the imposition of a lien or
the posting of a bond or other security; or (j) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably result in material liability to the
Borrower or any of the Subsidiaries.

 

“ERISA Group” shall mean the Borrower, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Code.

 

“Eurodollar Loan” shall mean each Loan bearing interest determined by reference
to the Eurodollar Rate designated as such by the Borrower at the time of the
incurrence thereof or conversion thereto.

 

“Eurodollar Rate” shall mean (a) the offered quotation to first-class banks in
the New York interbank Eurodollar market by the Administrative Agent for Dollar
deposits of amounts in immediately available funds comparable to the outstanding
principal amount of the Eurodollar Loan of the Administrative Agent (in its
capacity as a Lender) with maturities comparable to the Interest Period
applicable to such Eurodollar Loan commencing two Business Days thereafter as of
10:00 A.M. (New York time) on the applicable Interest Determination Date,
divided (and rounded upward to the nearest 1/16 of 1%) by (b) a percentage equal
to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves required by applicable law) applicable to any member bank of
the Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D).

 

“Fair Market Value” shall mean, with respect to any asset, the price at which a
willing buyer, not an Affiliate of the seller, and a willing seller who does not
have to sell, would agree to purchase and sell such asset, as determined in good
faith by the board of directors or other governing body or, pursuant to a
specific delegation of authority by such board of directors

 

6

--------------------------------------------------------------------------------


 

or governing body, a designated senior executive officer, of the Borrower, or
the Subsidiary of the Borrower selling such asset.

 

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

 

“Fees” shall mean all amounts payable pursuant to or referred to in Section
3.01.

 

“Foreign Lender” means a Lender that is not a United States person as defined in
Section 7701(a)(30) of the Code.

 

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by, or entered into with,
the Borrower or any Subsidiary with respect to employees employed outside the
United States.

 

“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of Section 8, including defined terms as used therein, are
subject (to the extent provided therein) to Section 11.06(a).

 

“Guarantor” shall mean (i) each Wholly-Owned Domestic Subsidiary of the Borrower
that is not an Immaterial Subsidiary on the Effective Date and (ii) each
Wholly-Owned Domestic Subsidiary that is not an Immaterial Subsidiary of the
Borrower established, created or acquired after the Effective Date, in each case
unless and until such time as such Subsidiary is released from all of its
obligations under the Guaranty in accordance with the terms and provisions
thereof.

 

“Hazardous Material” means those substances that are listed, regulated or
defined as “hazardous” or “toxic” under Environmental Law.

 

“Immaterial Subsidiary” shall mean any Subsidiary with assets valued at less
than $100,000.

 

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all unpaid drawings and unreimbursed payments in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations,

 

7

--------------------------------------------------------------------------------


 

(iii) all indebtedness of the types described in clause (i), (ii), (iv), (v),
(vi), (vii) or (viii) of this definition secured by any Lien on any property
owned by such Person, whether or not such indebtedness has been assumed by such
Person (provided that, if the Person has not assumed or otherwise become liable
in respect of such indebtedness, such indebtedness shall be deemed to be in an
amount equal to the lesser of the principal amount of the indebtedness so
secured and the Fair Market Value of the property to which such Lien relates),
(iv) all Capitalized Lease Obligations of such Person, (v) all obligations of
such Person to pay a specified purchase price for goods or services, whether or
not delivered or accepted, i.e., take-or-pay and similar obligations, (vi) all
Contingent Obligations of such Person, (vii) all obligations under any Interest
Rate Protection Agreement, any Other Hedging Agreement or under any similar type
of agreement and (viii) all Off-Balance Sheet Liabilities of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is directly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, Indebtedness shall not include trade
payables, accrued expenses and deferred tax and other credits incurred by any
Person in accordance with customary practices and in the ordinary course of
business of such Person.

 

“Indemnifiable Taxes” means all Taxes other than (i) net income taxes, franchise
taxes imposed in lieu of net income taxes or similar taxes imposed on or
measured by net income that are imposed on or levied on the Administrative Agent
or a Lender as a result of a present or former connection between the
Administrative Agent or the Lender and the jurisdiction of the governmental
authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from such
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement); and (ii)
except as provided in Section 11.04(b), any withholding tax that is imposed on
amounts payable to a Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new lending office) or is attributable to a
Lender’s failure or inability to comply with Section 4.04(b) other than as a
result of a Change in Tax Law after the Lender became a party hereto.

 

“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereafter incurred, owed by the Borrower or any
Subsidiary of the Borrower to the Borrower or any other Subsidiary of the
Borrower.

 

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

 

“IRS” means the U.S. Internal Revenue Service.

 

8

--------------------------------------------------------------------------------


 

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender Default” shall mean (i) the wrongful refusal (which has not been
retracted) or the failure of a Lender to make available its portion of any
Borrowing or (ii) a Lender having notified in writing the Borrower and/or the
Administrative Agent that such Lender does not intend to comply with its
obligations under Section 2.01.

 

“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person that becomes a “Lender” hereunder pursuant to Section 11.04(b).

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

 

“Margin Stock” shall have the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System.

 

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, operations, property or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole or (ii) a material adverse effect
(x) on the rights or remedies of the Lenders or the Administrative Agent
hereunder or under any other Credit Document or (y) on the ability of the Credit
Parties to perform their obligations to the Lenders or the Administrative Agent
hereunder or under any other Credit Document.

 

“Minimum Borrowing Amount” shall mean $5.0 million.

 

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (i) to which any ERISA Entity is then making or has
an obligation to make contributions (ii) to which any ERISA Entity has within
the preceding six plan years made contributions, including any Person which
ceased to be an ERISA Entity during such six year period, or (iii) with respect
to which the Borrower or a Subsidiary could incur liability.

 

“Net Cash Proceeds” shall mean for any event requiring a repayment of the Loans
pursuant to Section 4.02, as the case may be, the gross cash proceeds (including
any cash received by way of deferred payment pursuant to a promissory note,
receivable or otherwise, but only as and when received) received from such
event, net of Taxes paid or payable as a result thereof and reasonable
transaction costs (including, as applicable, any underwriting, brokerage or
other customary commissions and reasonable legal, accounting, advisory and other
fees and expenses associated therewith) received from any such event, provided
that Net Cash Proceeds shall not include any proceeds realized from the sale of
the Borrower’s Equity Interests to officers, employees or directors or
consultants upon the exercise of options or other rights to purchase or acquire
the Borrower’s Equity Interests pursuant to any employment agreements, employee
benefit plans, stock option plans and other similar compensatory arrangements
with officers, employees or directors.

 

9

--------------------------------------------------------------------------------


 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Notice Office” shall mean the office of the Administrative Agent located at 90
Hudson Street, Jersey City, New Jersey 07302, Attention: Juliet Cadiz (201)
593-2309 (fax) or such other office or person as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto.

 

“Obligations” shall mean all amounts owing to the Arranger, the Administrative
Agent or any Lender pursuant to the terms of this Agreement or any other Credit
Document.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

 

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

 

“Payment Date” shall mean the last Business Day of each month occurring after
the Borrowing Date.

 

“Payment Office” shall mean the office of the Administrative Agent located at 90
Hudson Street, Jersey City, New Jersey 07302 or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“PBGC” shall mean the United States Pension Benefit Guaranty Corporation or any
successor thereto.

 

“Pension Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and is maintained or contributed to by any ERISA Entity or with respect to which
the Borrower or a Subsidiary could incur liability.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

 

“Preferred Equity”, as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person.

 

10

--------------------------------------------------------------------------------


 

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

 

“Projections” shall mean the projections that were prepared by or on behalf of
the Borrower in connection with the Transaction and delivered to the
Administrative Agent and the Lenders as of January 24, 2006.

 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable (i)
by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of the Borrower or any of
its Subsidiaries and (ii) under any policy of insurance required to be
maintained under Section 7.03.

 

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

 

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Loans represents a majority of the sum of all outstanding
Loans of Non- Defaulting Lenders.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower and shall include Target and its subsidiaries.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

11

--------------------------------------------------------------------------------


 

“Target” shall mean Stargames Limited, a corporation formed under the laws of
New South Wales, Australia.

 

“Target Facility” shall mean that certain loan agreement, dated as of July 20,
2005, between Stargames Limited, as borrower, and Australian and New Zealand
Banking Group Limited, as lender, including any related notes, guarantees,
collateral documents, instruments and agreements executed in connection
therewith, and, in each case, as amended, restated, modified, renewed, refunded,
replaced (whether upon or after termination or otherwise) or refinanced in whole
or in part from time to time.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein, and all interest, penalties or similar liabilities applicable thereto.

 

“Transaction” shall mean, collectively, (i) the consummation of the Acquisition
and the other transactions contemplated by the Acquisition Documents, (ii) the
execution, delivery and performance by each Credit Party of the Credit Documents
to which it is a party, the incurrence of Loans on the Borrowing Date and the
use of proceeds thereof and (iii) the payment of all fees and expenses in
connection with the foregoing.

 

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“U.K. Investment” shall mean the acquisition of up to 80.0% of the outstanding
capital stock of a private company organized in the United Kingdom, whether in
one transaction or a series of transactions, for an aggregate purchase price of
no more than $4.5 million.

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.

 

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such
time.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part 1 of Subtitle E of Title IV of ERISA.

 

12

--------------------------------------------------------------------------------


 

“2005 Draft Form 10-K” shall mean the draft of the Borrower’s Annual Report on
Form 10-K for the fiscal year ended October 31, 2005, as provided to the
Administrative Agent and the Lender on January 19, 2006.

 

“Bankruptcy Code”

 

Section 9.05

“Borrower”

 

first paragraph

“Change in Law”

 

Section 9.06

“Effective Date”

 

Section 11.09

“Environmental Law”

 

Section 6.17

“Event of Default”

 

Section 9

“Guaranty”

 

Section 5.06

“Hazardous Material”

 

Section 6.17

“Intercompany Loans”

 

Section 8.05(viii)

“Interest Period”

 

Section 2.07

“Investments”

 

Section 8.05

“Loan”

 

Section 2.01

“Maturity Date”

 

Section 2.05

“Note”

 

Section 2.04(a)

“Notice of Borrowing”

 

Section 2.02(a)

“Notice of Conversion/Continuation”

 

Section 2.04(d)

“Permitted Liens”

 

Section 8.01

“Register”

 

Section 11.14

“SEC”

 

Section 7.01(b)

“Section 4.04(b)(ii) Certificate”

 

Section 4.04(b)(ii).

 

SECTION 2.           Amount and Terms of Credit.

 

2.01.        The Loans.   Subject to and upon the terms and conditions set forth
herein, each Lender agrees to make a term loan to the Borrower (the “Loans”),
which Loan (i) shall be incurred pursuant to a single drawing on the Borrowing
Date, (ii) shall be denominated in Dollars, (iii) except as hereinafter
provided, shall, at the option of the Borrower, be incurred and maintained as,
and/or converted into, Base Rate Loans or Eurodollar Loans (except that all
Loans comprising the same Borrowing shall be of the same Type) and (iv) shall be
made by each such Lender in accordance with its pro rata commitment set forth on
Schedule I. Once repaid, the Loans may not be reborrowed. At no time shall there
be outstanding more than three Borrowings of Eurodollar Loans in the aggregate.

 

2.02.        Notice of Borrowing.

 

(a)           The Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) at the Notice Office at
least two (2) Business Days prior to the Borrowing of the Loans. Such notice (a
“Notice of Borrowing”) shall be irrevocable and shall be in writing, or by
telephone promptly confirmed in writing, in the form of Exhibit A-1,
appropriately completed to specify (i) the date of the Borrowing (which shall be
a Business Day after the Effective Date but no later than January 31, 2006),
(ii) the amount of the Borrowing, and (iii) whether the Loans are to be
initially maintained as Base Rate Loans or Eurodollar Loans and, if Eurodollar
Loans, the initial Interest Period to be applicable thereto. The Administrative

 

13

--------------------------------------------------------------------------------


 

Agent shall promptly give each Lender written notice (or telephonic notice
promptly confirmed in writing) of the Borrowing of the Loans and of the other
matters covered by the Notice of Borrowing.

 

(b)           Without in any way limiting the obligation of the Borrower to
confirm in writing any notice it may give hereunder by telephone, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from a Authorized Officer of the
Borrower. In each such case the Borrower hereby waives the right to dispute the
Administrative Agent’s record of the terms of any such telephonic notice.

 

2.03.        Disbursement of Funds.   No later than 1:00 P.M. (New York time) on
the Borrowing Date, each Lender will make available its pro rata portion of the
Loans. All such amounts will be made available in Dollars and in immediately
available funds at the Payment Office. Unless the Administrative Agent shall
have been notified by any Lender prior to the Borrowing Date that such Lender
does not intend to make available to the Administrative Agent its portion of the
Loans, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on the Borrowing Date, and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent also shall be entitled to recover on demand from
such Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the overnight Federal Funds
Rate for the first three days and at the interest rate otherwise applicable to
the Loans for each day thereafter and (ii) if recovered from the Borrower, the
rate of interest applicable to the Loans, as determined pursuant to Section
2.06. Nothing in this Section 2.03 shall be deemed to relieve any Lender from
its obligation to make Loans hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any failure by such Lender
to make Loans hereunder.

 

2.04.        Notes.

 

(a)           The Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 11.14 and shall, if requested by
such Lender, also be evidenced by a promissory note duly executed and delivered
by the Borrower substantially in the form of Exhibit B, with blanks
appropriately completed in conformity herewith (a “Note”).

 

(b)           Each Lender shall note on its internal records the amount of the
Loan made by it and each payment in respect thereof and prior to any transfer of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure

 

14

--------------------------------------------------------------------------------


to make any such notation or any error in such notation shall not affect the
Borrower’s obligations in respect of such Loans or any related Obligations.

 

(c)           Notwithstanding anything to the contrary contained above in this
Section 2.04 or elsewhere in this Agreement, a Note shall only be delivered to
Lenders that specifically request the delivery of a Note. No failure of any
Lender to request or obtain a Note evidencing its Loan to the Borrower shall
affect or in any manner impair the obligations of the Borrower to pay the Loan
(and all related Obligations) incurred by the Borrower which would otherwise be
evidenced thereby in accordance with the requirements of this Agreement. If any
Lender does not have a Note evidencing its outstanding Loan, such Lender shall
in no event be required to make the notations otherwise described in the
preceding clause (b). At any time when any Lender requests the delivery of a
Note to evidence its Loan, the Borrower shall promptly execute and deliver to
such Lender the requested Note in the appropriate amount or amounts to evidence
such Loan.

 

(d)           The Borrower shall have the option to convert, on any Business
Day, all or a portion equal to at least the Minimum Borrowing Amount of the
outstanding principal amount of Loans made pursuant to one or more Borrowings of
one or more Types of Loans into a Borrowing of another Type, provided that, (i)
except as otherwise provided in Section 2.08(b), Eurodollar Loans may be
converted into Base Rate Loans only on the last day of an Interest Period
applicable to the Loans being converted and no such partial conversion of
Eurodollar Loans shall reduce the outstanding principal amount of such
Eurodollar Loans made pursuant to a single Borrowing to less than $5.0 million,
(ii) unless the Required Lenders otherwise agree, Base Rate Loans may only be
converted into Eurodollar Loans if no Default or Event of Default is in
existence on the date of the conversion, (iii) no conversion pursuant to this
Section 2.04(d) shall result in a greater number of Borrowings of Eurodollar
Loans than is permitted under Section 2.01. Each such conversion shall be
effected by the Borrower by giving the Administrative Agent at the Notice Office
prior to 12:00 Noon (New York time) at least (x) in the case of conversions of
Base Rate Loans into Eurodollar Loans, three Business Days’ prior notice and (y)
in the case of conversions of Eurodollar Loans into Base Rate Loans, one
Business Day’s prior notice (each, a “Notice of Conversion/Continuation”) in the
form of Exhibit A-2, appropriately completed to specify the Loans to be so
converted, the Borrowing or Borrowings pursuant to which such Loans were
incurred and, if to be converted into Eurodollar Loans, the Interest Period to
be initially applicable thereto. The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion affecting any of its Loans.

 

2.05.        Maturity Date.   The Loan will mature on the earliest to occur of
(a) termination of the Acquisition Agreement or abandonment of the Acquisition,
(b) February 15, 2006 if the Acquisition has not occurred on or prior to such
date, and (c) April 24, 2006.

 

2.06.        Interest.

 

(a)           The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Base Rate Loan from the date of Borrowing thereof until
the earlier of (i) the maturity thereof (whether by acceleration or otherwise)
and (ii) the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to
Section 2.07, at a rate per annum which shall be equal to

 

15

--------------------------------------------------------------------------------


 

the sum of the relevant Applicable Margin plus the Base Rate, each as in effect
from time to time.

 

(b)           The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Eurodollar Loan from the date of Borrowing thereof
until the earlier of (i) the maturity thereof (whether by acceleration or
otherwise) and (ii) the conversion of such Eurodollar Loan to a Base Rate Loan
pursuant to Section 2.07 or 2.08, as applicable, at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the relevant Applicable Margin plus the Eurodollar Rate for such Interest
Period. If all or a portion of (i) the principal amount of the Loan or (ii) any
interest payable thereon shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum that is (x) in the case of overdue principal, the rate
described in Section 2.06(a) plus 2% or (y) in the case of any overdue interest,
to the extent permitted by applicable law, the rate described in Section 2.06(a)
plus 2% from and including the date of such nonpayment to but excluding the date
on which such amount is paid in full (after as well as before judgment).

 

(c)           Accrued (and theretofore unpaid) interest shall be payable (x)
monthly in arrears on each Payment Date, (y) on the date of any repayment or
prepayment in full of all outstanding Loans, and (z) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

 

(d)           Upon each Interest Determination Date, the Administrative Agent
shall determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and the Administrative Agent, upon determining the
interest rate for the Borrowing, shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

 

2.07.        Interest Periods.   At the time the Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any Eurodollar Loan (in the case of the initial Interest Period
applicable thereto) or prior to 12:00 Noon (New York time) on the third Business
Day prior to the expiration of an Interest Period applicable to such Eurodollar
Loan (in the case of any subsequent Interest Period), the Borrower shall have
the right to elect the interest period (each, an “Interest Period”) applicable
to such Eurodollar Loan, which Interest Period shall, at the option of the
Borrower, be a one week, two week, one month or two month (to the extent
available) period.

 

Notwithstanding anything to the contrary contained above:

 

(a)           the initial Interest Period for the Loans shall commence on the
Borrowing Date and each Interest Period occurring thereafter in respect of any
Borrowing shall commence on the day on which the preceding Interest Period
expires;

 

(b)           if any Interest Period of one month or two month duration begins
on the last Business Day of a calendar month or begins on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;

 

16

--------------------------------------------------------------------------------


 

(c)           if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period of one month or two month
duration would otherwise expire on a day that is not a Business Day but is a day
of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the preceding Business Day; and

 

(d)           the last Interest Period applicable to the Loans shall end on the
Maturity Date.

 

2.08.        Increased Costs, Illegality, etc.

 

(a)           In the event that any Lender shall have determined (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto but, with respect to clause (i) below, may be made only
by the Administrative Agent):

 

(i)            on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the interbank Eurodollar
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Eurodollar Rate; or

 

(ii)           at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loan because of (x) any change since the Effective Date in any
applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, but not
limited to: (A) a change in the basis of taxation of payment to any Lender of
the principal of or interest on the Loans or the Notes or any other amounts
payable hereunder (except for changes in the rate of tax on, or determined by
reference to, the net income or net profits of such Lender pursuant to the laws
of the jurisdiction in which it is organized or in which its principal office or
applicable lending office is located or any subdivision thereof or therein) or
(B) a change in official reserve requirements, but, in all events, excluding
reserves required under Regulation D to the extent included in the computation
of the Eurodollar Rate and/or (y) other circumstances arising since the
Effective Date affecting such Lender, the interbank Eurodollar market or the
position of such Lender in such market; or

 

(iii)          at any time, that the making or continuance of any Eurodollar
Loan has been made (x) unlawful by any law or governmental rule, regulation or
order, (y) impossible by compliance by any Lender in good faith with any
governmental request (whether or not having force of law) or (z) impracticable
as a result of a contingency occurring after the Effective Date which materially
and adversely affects the interbank Eurodollar market;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause (i)
above, to the Administrative Agent of such determination

 

17

--------------------------------------------------------------------------------


 

(which notice the Administrative Agent shall promptly transmit to each of the
other Lenders). Thereafter (x) in the case of clause (i) above, Eurodollar Loans
shall no longer be available until such time as the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist, and any Notice of Borrowing
or Notice of Conversion/Continuation given by the Borrower with respect to
Eurodollar Loans which have not yet been incurred (including by way of
conversion) shall be deemed rescinded by the Borrower, (y) in the case of clause
(ii) above, the Borrower agrees to pay to such Lender, upon such Lender’s
written request therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
received or receivable hereunder (a written notice as to the additional amounts
owed to such Lender, showing in reasonable detail the basis for the calculation
thereof, submitted to the Borrower by such Lender shall, absent manifest error,
be final and conclusive and binding on all the parties hereto) and (z) in the
case of clause (iii) above, the Borrower shall take one of the actions specified
in Section 2.08(b) as promptly as possible and, in any event, within the time
period required by law.

 

(b)           At any time that any Eurodollar Loan is affected by the
circumstances described in Section 2.08(a)(ii), the Borrower may, and in the
case of a Eurodollar Loan affected by the circumstances described in Section
2.08(a)(iii), the Borrower shall, either (x) if the affected Eurodollar Loan is
then being made initially or pursuant to a conversion, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed in writing) on the
same date that the Borrower was notified by the affected Lender or the
Administrative Agent pursuant to Section 2.08(a)(ii) or (iii) or (y) if the
affected Eurodollar Loan is then outstanding, upon at least three Business Days’
written notice to the Administrative Agent, require the affected Lender to
convert such Eurodollar Loan into a Base Rate Loan, provided that, if more than
one Lender is affected at any time, then all affected Lenders must be treated
the same pursuant to this Section 2.08(b).

 

(c)           If any Lender determines that after the Effective Date the
introduction of or any change in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, or any change in interpretation or
administration thereof by the National Association of Insurance Commissioners or
any governmental authority, central bank or comparable agency, will have the
effect of increasing the amount of capital required or expected to be maintained
by such Lender or any corporation controlling such Lender based on the existence
of such Lender’s obligations hereunder, then the Borrower agrees to pay to such
Lender, upon its written demand therefor, such additional amounts as shall be
required to compensate such Lender or such other corporation for the increased
cost to such Lender or such other corporation or the reduction in the rate of
return to such Lender or such other corporation as a result of such increase of
capital. In determining such additional amounts, each Lender will act reasonably
and in good faith and will use averaging and attribution methods which are
reasonable, provided that such Lender’s determination of compensation owing
under this Section 2.08(c) shall, absent manifest error, be final and conclusive
and binding on all the parties hereto. Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 2.08(c), will give
prompt written notice thereof to the Borrower, which notice shall show in
reasonable detail the basis for calculation of such additional amounts.

 

18

--------------------------------------------------------------------------------


 

2.09.        Compensation.   The Borrower agrees to compensate each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender or the Administrative Agent) the Borrowing of, or
conversion from or into, Eurodollar Loans does not occur on a date specified
therefor in the Notice of Borrowing or Notice of Conversion/ Continuation; (ii)
if any prepayment or repayment (including any prepayment or repayment made
pursuant to Section 4.01, Section 4.02 or as a result of an acceleration of the
Loan pursuant to Section 8) or conversion of any of its Eurodollar Loans occurs
on a date which is not the last day of an Interest Period with respect thereto;
(iii) if any prepayment of its Eurodollar Loans is not made on any date
specified in a notice of prepayment given by the Borrower; or (iv) as a
consequence of (x) any other default by the Borrower to repay Eurodollar Loans
when required by the terms of this Agreement or any Note held by such Lender or
(y) any election made pursuant to Section 2.08(b).

 

2.10.        Change of Lending Office.   Each Lender agrees that on the
occurrence of any event giving rise to the operation of Section 2.08 or Section
4.04 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loan affected by such event, provided
that such designation is made on such terms that such Lender and its lending
office suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section. Nothing in this Section 2.10 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Sections 2.08
and 4.04.

 

2.11.        Replacement of Lenders.   (x) If any Lender becomes a Defaulting
Lender, (y) upon the occurrence of any event giving rise to the operation of
Section 2.08(a)(ii) or (iii), Section 2.08(c), or Section 4.04 with respect to
any Lender which results in such Lender charging to the Borrower increased costs
in excess of those being generally charged by the other Lenders or (z) in the
case of a refusal by a Lender to consent to a proposed change, waiver, discharge
or termination with respect to this Agreement which has been approved by the
Required Lenders as (and to the extent) provided in Section 11.11, the Borrower
shall have the right, in accordance with Section 11.11, if no Default or Event
of Default then exists or would exist after giving effect to such replacement,
to replace such Lender (the “Replaced Lender”) with one or more other Eligible
Transferees, none of whom shall constitute a Defaulting Lender at the time of
such replacement (collectively, the “Replacement Lender”) and each of which
shall be reasonably acceptable to the Administrative Agent provided that: (a) at
the time of any replacement pursuant to this Section 2.11, the Replacement
Lender shall enter into one or more Assignment and Assumption Agreements
pursuant to Section 11.04(b) (and with all fees payable pursuant to said Section
11.04(b) to be paid by the Replacement Lender and/or the Replaced Lender (as may
be agreed to at such time by and among the Borrower, the Replacement Lender and
the Replaced Lender)) pursuant to which the Replacement Lender shall acquire all
of the relevant Loans and (b) all obligations of the Borrower then owing to the
Replaced Lender shall be paid in full to such Replaced Lender concurrently with
such replacement.

 

19

--------------------------------------------------------------------------------


 

SECTION 3.           Fees.

 

3.01.        Fees.

 

(a)           The Borrower shall pay a ticking fee, accruing from November 10,
2005 through and including the Borrowing Date, in an amount equal to 0.375% per
annum of the full amount of the Loan (computed on the basis of the actual number
of days elapsed over a 360-day year), earned and due and payable on the
Borrowing Date.

 

(b)           The Borrower shall pay a closing fee of $50,000, earned and due
and payable on the Borrowing Date.

 

SECTION 4.           Prepayments; Payments; Taxes.

 

4.01.        Voluntary Prepayments.   The Borrower shall have the right to
prepay the Loans, without premium or penalty, in whole or in part from time to
time on the following terms and conditions: (a) the Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) stating (i) its intent to make such prepayment and (ii) the amount of
such prepayment, which notice shall be given by the Borrower no later than 10:00
a.m. (New York time) three (3) Business Days prior to the date of such
prepayment; (b) as promptly as practicable after receipt of such notice, the
Administrative Agent shall give notice to the Lenders of (i) the amount payable
to each Lender in respect of its Loan and (ii) the expected date of such payment
(which shall be a Business Day); (c) the Borrower shall pay to the
Administrative Agent for application pursuant to Section 4.02(e) an amount equal
to 100% of the aggregate principal amount of the Loans to be prepaid, plus
accrued and unpaid interest thereon to the prepayment date; (d) each partial
prepayment of the Loans shall be in an amount that is a multiple of $1.0 million
and in an aggregate principal amount of at least $1.0 million; and (e) any
prepayment of the Loans pursuant to this Section 4.01 on any day other than the
last day of an Interest Period applicable thereto shall be subject to compliance
by the Borrower with the applicable provisions of Section 2.09.

 

4.02.        Mandatory Repayments.

 

(a)           In addition to any other mandatory repayments pursuant to this
Section 4.02, within one Business Day of each date on or after the Borrowing
Date upon which the Borrower receives any cash proceeds from any capital
contribution or any sale or issuance of its Equity Interests, an amount equal to
100% of the Net Cash Proceeds of such capital contribution or sale or issuance
of Equity Interests shall be applied on such date as a mandatory repayment in
accordance with the requirements of Section 4.02(e).

 

(b)           In addition to any other mandatory repayments pursuant to this
Section 4.02, within one Business Day of each date on or after the Borrowing
Date upon which the Borrower or any of the Guarantors receives any cash proceeds
from any issuance or incurrence by the Borrower or any of the Guarantors of
Indebtedness (other than Indebtedness for borrowed money permitted to be
incurred pursuant to Section 8.04 as in effect on the Effective Date), an amount
equal to 100% of the Net Cash Proceeds of such Indebtedness shall be applied on
such date as a mandatory repayment in accordance with the requirements of
Section 4.02(e).

 

20

--------------------------------------------------------------------------------


 

(c)           In addition to any other mandatory repayments pursuant to this
Section 4.02, within one Business Day of each date on or after the Borrowing
Date upon which the Borrower or any of its Subsidiaries receives any cash
proceeds from any asset sale permitted pursuant to Section 8.02(vii), an amount
equal to 100% of the Net Cash Proceeds therefrom in excess of $2.0 million in
the aggregate from the Borrowing Date shall be applied on such date as a
mandatory repayment in accordance with the requirements of Section 4.02(e).

 

(d)           In addition to any other mandatory repayments pursuant to this
Section 4.02, within one Business Day of each date on or after the Borrowing
Date upon which the Borrower or any of the Guarantors receives any cash proceeds
from any Recovery Event, an amount equal to 100% of the Net Cash Proceeds from
such Recovery Event shall be applied on such date as a mandatory repayment in
accordance with the requirements of Section 4.02(e). So long as no Default or
Event of Default then exists and such Net Cash Proceeds do not exceed $1.0
million, such Net Cash Proceeds shall not be required to be so applied on such
date to the extent that the Borrower has delivered a certificate to the
Administrative Agent on such date stating that such Net Cash Proceeds shall be
used to replace or restore any properties or assets in respect of which such Net
Cash Proceeds were paid within 365 days following the date of the receipt of
such Net Cash Proceeds (which certificate shall set forth the estimates of the
Net Cash Proceeds to be so expended).

 

(e)           Each amount applied pursuant to Section 4.01 and each amount
required to be applied pursuant to Sections 4.02(a), (b), and (d) in accordance
with this Section 4.02(e) shall be applied First, to the payment of all expenses
due and payable to the Arranger and to the Administrative Agent under Section
11.01; Second, to the payment of all expenses due and payable to the Lenders
under Section 11.01; Third, to the payment of interest then due and payable on
the Loans; and Fourth, to the payment of the principal amount of the Loans.

 

4.03.        Method and Place of Payment.   Except as otherwise specifically
provided herein, all payments under this Agreement and under any Note shall be
made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto not later than 3:00 p.m. (New York time) on the date when due
and shall be made in Dollars in immediately available funds at the Payment
Office. Whenever any payment to be made hereunder or under any Note shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension.

 

4.04.        Net Payments.

 

(a)           Payments free of Indemnifiable Taxes.   All payments by the
Borrower hereunder and under any Note will be made free and clear of, and
without deduction or withholding for, any Indemnifiable Taxes, unless required
by applicable law. If any Indemnifiable Taxes are so levied or imposed, the
Borrower agrees to pay the full amount of such Indemnifiable Taxes, and such
additional amounts as necessary so that every payment of all amounts due under
this Agreement or under any Note, after withholding or deduction for or on
account of any Indemnifiable Taxes, will not be less than the amount provided
for herein or in such Note. If any amounts that are payable in respect of
Indemnifiable Taxes pursuant to the preceding sentence are paid by a Lender, the
Borrower agrees to reimburse the Lender, upon the written request of

 

21

--------------------------------------------------------------------------------


 

the Lender, for such Indemnifiable Taxes. The Borrower will furnish to the
Administrative Agent evidence of payment by the Borrower of Indemnifiable, Taxes
reasonably satisfactory to the Administrative Agent within 45 days after the
date such payment is due under applicable law. The Borrower agrees to indemnify
and hold harmless the Lender, and reimburse the Lender upon its written request,
for the amount of any Indemnifiable Taxes so levied or imposed and paid by the
Lender.

 

(b)           Documentation.   Each Foreign Lender agrees to deliver to the
Borrower and the Administrative Agent on or prior to the Effective Date or, in
the case of a Foreign Lender that is an assignee or transferee of an interest
under this Agreement pursuant to Section 2.11 or 11.04(b) (unless the respective
Lender was already a Lender hereunder immediately prior to such assignment or
transfer), on the date of such assignment or transfer to such Lender, (i) two
accurate and complete original signed copies of IRS Form W-8ECI or Form W-8BEN
(with respect to a complete exemption under an income tax treaty) (or successor
forms) certifying such Lender’s entitlement as of such date to a complete
exemption from United States withholding tax with respect to payments to be made
under this Agreement and under any Note, or (ii) if the Foreign Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code and cannot deliver
either IRS Form W-8ECI or Form W-8BEN or successor forms pursuant to clause (i)
above, (x) a certificate substantially in the form of Exhibit D (any such
certificate, a “Section 4.04(b)(ii) Certificate”) and (y) two accurate and
complete original signed copies of IRS Form W-8BEN (with respect to the
portfolio interest exemption) (or successor form) certifying such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note. Each Lender that is not a Foreign Lender agrees to
deliver to the Borrower and the Administrative Agent on or prior to the
Effective Date or, in the case of a Lender that is an assignee or transferee of
an interest under this Agreement pursuant to Section 2.11 or 11.04(b) (unless
the respective Lender was already a Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Lender two accurate and complete original signed copies of IRS Form W-9. In
addition, each Foreign Lender agrees that when a lapse in time or change in
circumstances renders its previous certification obsolete or inaccurate in any
material respect, such Foreign Lender will (A) deliver to the Borrower and the
Administrative Agent two new accurate and complete original signed copies of the
applicable certification and such other forms as may be required to confirm or
establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax, or (B) immediately notify the
Borrower and the Administrative Agent of its inability to deliver any such
certification, in which case such Lender shall not be required to deliver any
such certification pursuant to this Section 4.04(b).

 

(c)           Refunds.   If the Administrative Agent or any Lender determines,
in its sole discretion, that it has received a refund of any Indemnifiable Taxes
with respect to which the Borrower has paid amounts pursuant to Section 4.04(a),
it shall pay over such refund to the Borrower, net of all out-of-pocket expenses
of the Administrative Agent and such Lender provided, however, that the Borrower
agrees to repay such amount to the Administrative Agent or Lender, as the case
may be, together with any applicable interest and penalties, if the
Administrative Agent or Lender is required to repay such refund to such taxing
authority. This paragraph shall not be construed to require the Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower.

 

22

--------------------------------------------------------------------------------


 

SECTION 5.           Conditions Precedent.

 

The obligation of each Lender to make a Loan on the Borrowing Date, is subject
at the time of the making of such Loans to the satisfaction of the following
conditions:

 

5.01.        Effective Date; Notes.   On or prior to the Borrowing Date, (i) the
Effective Date shall have occurred as provided in Section 11.09 and (ii) if any
Lender has so requested, there shall have been delivered to the Administrative
Agent for the account of such Lender a Note executed by the Borrower in the
amount, maturity and as otherwise provided herein.

 

5.02.        Opinions of Counsel.   On the Borrowing Date, the Administrative
Agent shall have received (i) from Latham & Watkins LLP, special counsel to the
Borrower, an opinion addressed to the Administrative Agent and the Lenders and
dated the Borrowing Date substantially in the form attached as Exhibit D-1, (ii)
from Larkin Hoffman Daly & Lindgren, Ltd., special Minnesota counsel to the
Borrower, an opinion, addressed to the Administrative Agent and the Lenders and
dated the Borrowing Date substantially in the form attached as Exhibit D-2 and
(iii) from Jones Vargas, Nevada counsel to the Borrower, an opinion addressed to
the Administrative Agent and the Lenders and dated the Borrowing Date
substantially in the form attached as Exhibit D-3.

 

5.03.        Company Documents; Proceedings; etc.

 

(a)           On the Borrowing Date, the Administrative Agent shall have
received a certificate from each Credit Party, dated the Borrowing Date, signed
by an Authorized Officer of such Credit Party, and attested to by the Secretary
or any Assistant Secretary of such Credit Party, in the form of Exhibit E with
appropriate insertions, together with copies of the certificate or articles of
incorporation and by-laws (or other equivalent organizational documents), as
applicable, of each Credit Party and the resolutions of each Credit Party
referred to in such certificate, and each of the foregoing shall be in form and
substance reasonably acceptable to the Administrative Agent.

 

(b)           On the Borrowing Date, the Credit Documents shall be reasonably
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received all information and copies of all
documents and papers, including records of Company proceedings, governmental
approvals, good standing certificates and bring-down telegrams or facsimiles, if
any, which the Administrative Agent reasonably may have requested in connection
therewith, such documents and papers where appropriate to be certified by proper
Company or governmental authorities, all of which shall be, in form and
substance, reasonably acceptable to the Administrative Agent.

 

5.04.        Adverse Change, Approvals.

 

(a)           Since October 31, 2004, nothing shall have occurred (and neither
the Administrative Agent nor any Lender shall have become aware of any facts or
conditions not previously known) which has had, or could reasonably be expected
to have, (i) a Material Adverse Effect or (ii) a material adverse effect on the
Transaction. The Acquisition Agreement shall be

 

23

--------------------------------------------------------------------------------


 

in full force and effect and there shall not have occurred any amendment thereto
or to any of the Acquisition Documents that is adverse to the Lenders in any
material respect.

 

(b)           On or prior to the Borrowing Date, all necessary governmental
(domestic and foreign) and third party approvals and/or consents in connection
with the Transaction shall have been obtained and remain in effect, and all
applicable waiting periods with respect thereto shall have expired without any
action being taken by any competent authority which restrains, prevents or
imposes materially adverse conditions upon the consummation of the transactions
contemplated by the Documents or otherwise referred to herein or therein. On the
Borrowing Date, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon the transactions contemplated by the Documents or otherwise
referred to herein or therein.

 

(c)           On or prior to the Borrowing Date, the Administrative Agent shall
have received evidence satisfactory to the Administrative Agent to the effect
that approval of the Loans and the Credit Documents by the Mississippi Gaming
Commission is not required.

 

5.05.        Litigation.   On the Borrowing Date, there shall be no actions,
suits or proceedings pending or threatened (i) with respect to this Agreement or
any other Document, or (ii) which has had, or could reasonably be expected to
have, a Material Adverse Effect.

 

5.06.        Guaranty.   On the Borrowing Date, each Guarantor shall have duly
authorized, executed and delivered the Guaranty in the form of Exhibit F (as
amended, modified or supplemented from time to time, the “Guaranty”), and the
Guaranty of each Guarantor shall be in full force and effect.

 

5.07.        Financial Statements; Projections.   On or prior to the Borrowing
Date, the Administrative Agent shall have received true and correct copies of
the historical financial statements and the Projections referred to in Sections
6.05(a), (b) and (e).

 

5.08.        Solvency Certificate.   On the Borrowing Date, the Administrative
Agent shall have received a solvency certificate from the chief financial
officer of the Borrower in the form of Exhibit G.

 

5.09.        Fees, etc.   On the Borrowing Date, the Borrower shall have paid to
the Arranger, the Administrative Agent and each Lender all costs, fees and
expenses (including, without limitation, reasonable documented legal fees and
expenses) and other compensation contemplated hereby payable to the Arranger,
the Administrative Agent or such Lender to the extent then due.

 

5.10.        Notice of Borrowing.

 

(a)           Prior to the Borrowing Date, the Administrative Agent shall have
received a Notice of Borrowing meeting the requirements of Section 2.02(a).

 

All of the Notes, certificates, legal opinions and other documents and papers
referred to in this Section 5, unless otherwise specified, shall be delivered to
the Administrative

 

24

--------------------------------------------------------------------------------


 

Agent at the Notice Office for the account of each of the Lenders and, except
for the Notes, in sufficient counterparts or copies for each of the Lenders.

 

SECTION 6.           Representations, Warranties and Agreements.

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans, the Borrower makes the following representations, warranties and
agreements, in each case after giving effect to the Transaction, all of which
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans.

 

6.01.        Company Status.   The Borrower has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Minnesota, with the corporate power and authority to own or lease its
properties and conduct the business in which it is engaged and presently
proposes to engage; each of the Subsidiaries of the Borrower has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the jurisdiction of its organization, with the corporate power and
authority to own or lease its properties and conduct the business in which it is
engaged and presently proposes to engage; the Borrower and each of the
Subsidiaries are duly qualified to transact business in all jurisdictions in
which the conduct of their business requires such qualification and where the
failure to be so qualified would, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect on the Borrower and the
Subsidiaries taken as a whole; the outstanding shares of capital stock of each
of the Subsidiaries have been duly authorized and validly issued, are fully paid
and non-assessable and are owned by the Borrower or another Subsidiary free and
clear of all liens, encumbrances and equities and claims; and no options,
warrants or other rights to purchase, agreements or other obligations to issue
or other rights to convert any obligations into shares of capital stock in the
Subsidiaries are outstanding.

 

6.02.        Power and Authority.   Each Credit Party has the Company power and
authority to execute, deliver and perform the terms and provisions of each of
the Documents to which it is party and has taken all necessary Company action to
authorize the execution, delivery and performance by it of each of such
Documents. Each Credit Party has duly executed and delivered each of the
Documents to which it is party, and each of such Documents constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

6.03.        No Violation.   Neither the Borrower nor any of the Subsidiaries is
or with the giving of notice or lapse of time or both, will be, in violation of
or in default under (i) its amended Articles of Incorporation or Bylaws or (ii)
any agreement, lease, contract, indenture or other instrument or obligation to
which it is a party or by which it, or any of its properties, is bound and,
solely with respect to this clause (ii), which violation or default would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect; the execution and delivery of the Documents and the consummation
of the transactions herein and therein contemplated and the fulfillment of the
terms hereof and thereof will not conflict with or result in a breach of any of
the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust or other agreement or instrument to which the Borrower
or any Subsidiary is a

 

25

--------------------------------------------------------------------------------


 

party or by which the Borrower or any Subsidiary or any of their respective
properties is bound, except for such conflicts, breaches or defaults as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, or of the amended Articles of Incorporation or Bylaws
of the Company or any law, order, rule or regulation, judgment, order, writ or
decree applicable to the Borrower or any Subsidiary of any court or of any
government, regulatory body or administrative agency or other governmental body
having jurisdiction over the Borrower or any of the Subsidiaries, except for
such conflicts with gaming regulations that both (x) would not have a Material
Adverse Effect and (y) are not currently known to the Borrower.

 

6.04.        Approvals.   No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for those that
have otherwise been obtained or made on or prior to the Borrowing Date and which
remain in full force and effect on the Borrowing Date), or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, (i) the execution, delivery and performance of any
Document or (ii) the legality, validity, binding effect or enforceability of any
such Document, except for notice filings concerning the Acquisition, this
Agreement and the Loans required to be delivered after the Effective Date to the
Gaming authorities in each jurisdiction in which a Credit Party is licensed in
the ordinary course of business.

 

6.05.        Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections.

 

(a)           (i) The audited consolidated balance sheet of the Borrower and its
Subsidiaries at October 31, 2004 and 2003 and the related consolidated
statements of income and cash flows and changes in shareholders’ equity of the
Borrower and its Subsidiaries for the fiscal years ended on such dates, in each
case included in its annual report filed on Form 10-K, present fairly in all
material respects the consolidated financial position of the Borrower at the
date of said financial statements and the results for the respective periods
covered thereby and (ii) and the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries at July 31, 2005 and the related consolidated
statements of income and cash flows and changes in shareholders’ equity of the
Borrower and its Subsidiaries for the nine-month period ended on such date, in
each case included in its quarterly report filed on September 6, 2005 on Form
10-Q, present fairly in all material respects the consolidated financial
position of the Borrower at the date of said financial statements and the
results for the period covered thereby, subject to normal year-end adjustments..
All such financial statements have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements.

 

(b)           The audited consolidated balance sheet of Stargames Limited and
its Subsidiaries at June 30, 2005, 2004 and 2003 and the related consolidated
statements of income and cash flows and changes in shareholders’ equity of
Stargames Limited and its Subsidiaries for the fiscal years ended on such dates
present fairly in all material respects the consolidated financial position of
Stargames Limited at the date of said financial statements and the results for
the respective periods covered thereby. All such financial statements have been
prepared in accordance with Australian generally accepted accounting principles
consistently applied except to the extent provided in the notes to said
financial statements.

 

26

--------------------------------------------------------------------------------


 

(c)           On and as of the Borrowing Date, and after giving effect to the
Transaction and to all Indebtedness (including the Loans) being incurred or
assumed in connection therewith, (i) the sum of the assets, at a fair valuation,
of each Credit Party (on a stand-alone basis) and of each Credit Party and its
Subsidiaries (taken as a whole) will exceed its or their respective debts, (ii)
each Credit Party (on a stand-alone basis) and each Credit Party and its
Subsidiaries (taken as a whole) has or have not incurred and does or do not
intend to incur, and does or do not believe that it or they will incur, debts
beyond its or their respective ability to pay such debts as such debts mature,
and (iii) each Credit Party (on a stand-alone basis) and each Credit Party and
its Subsidiaries (taken as a whole) will have sufficient capital with which to
conduct its or their respective businesses. For purposes of this Section
6.05(c), “debt” means any liability on a claim, and “claim” means (a) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, or unsecured or (b) right to an equitable remedy for
breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

(d)           Except as fully disclosed in the financial statements described in
Section 6.05(a) and 6.05(b), and except for the Indebtedness incurred under this
Agreement, there were as of the Borrowing Date no liabilities or obligations
with respect to the Borrower or any of its Subsidiaries of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either individually or in the aggregate, could reasonably be expected to
be material to the Borrower or any of its Subsidiaries. As of the Borrowing
Date, the Borrower does not know of any basis for the assertion against it or
any of its Subsidiaries of any liability or obligation of any nature whatsoever
that is not fully disclosed in the financial statements described in Section
6.05(a) or referred to in the immediately preceding sentence which, either
individually or in the aggregate, could reasonably be expected to be material to
the Borrower or any of its Subsidiaries.

 

(e)           The Projections were prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time made, it being understood
that actual results may vary materially therefrom.

 

(f)            Both before and after giving effect to the Transaction (but for
this purpose assuming that the Transaction and the related financing had
occurred prior to November 1, 2004, since October 31, 2004, nothing has occurred
that has had, or could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

 

6.06.        Litigation.   There are no actions, suits or proceedings pending
or, to the knowledge of the Borrower, threatened (i) that are adverse to the
Borrower and its Subsidiaries with respect to the Transaction or any Document or
(ii) that has had, or could reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

 

6.07.        True and Complete Disclosure.   All information (taken as a whole)
furnished by or on behalf of the Borrower in writing to the Administrative Agent
or any Lender (including,

 

27

--------------------------------------------------------------------------------


 

without limitation, all information contained in the Documents) concerning the
Borrower, its Subsidiaries, the Transaction and any other transaction
contemplated hereby for purposes of or in connection with this Agreement, the
other Credit Documents or any transaction contemplated herein or therein is, and
all other such information (taken as a whole) hereafter furnished by or on
behalf of the Borrower in writing to the Administrative Agent or any Lender will
be, true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided, it being understood and agreed that for purposes of
this Section 6.07, such factual information shall not include the Projections.

 

6.08.        Use of Proceeds; Margin Regulations.   All proceeds of the Loans
will be used by the Borrower to finance the Acquisition and to pay fees and
expenses incurred in connection with the Transaction. No part of the Loans (or
the proceeds thereof) will be used to purchase or carry any Margin Stock or to
extend credit for the purpose of purchasing or carrying any Margin Stock.
Neither the making of the Loans nor the use of the proceeds thereof will violate
or be inconsistent with the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

 

6.09.        Tax Returns and Payments.   Except as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
the Borrower and the Subsidiaries have filed all Federal, State, local and
foreign tax returns which have been required to be filed and have paid all taxes
indicated by such returns and all assessments received by them or any of them to
the extent that such taxes have become due; all tax liabilities have been
adequately provided for in the financial statements of the Borrower, and the
Borrower does not know of any actual or proposed additional material tax
assessments.

 

6.10.        Compliance with ERISA.

 

(a)           Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) no ERISA Event has occurred
or is reasonably expected to occur and (ii) each ERISA Entity is in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code with respect to each Employee Benefit Plan. The present value of all
accumulated benefit obligations of all underfunded Pension Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Pension Plans by an amount that could reasonably be expected to have a Material
Adverse Effect.

 

(b)           Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) the Borrower and each
Subsidiary and each of the Foreign Plans are in compliance in all material
respects with all applicable laws and regulations with respect to the Foreign
Plans and (ii) the terms of the Foreign Plans, and all required contributions
have been made to the Foreign Plans.

 

6.11.        Properties.   Except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the Borrower and
the Subsidiaries have

 

28

--------------------------------------------------------------------------------


 

good and marketable title to all of the properties and assets reflected in the
consolidated financial statements hereinabove described and material to the
Borrower’s business or operations, subject to no lien, mortgage, pledge, charge
or encumbrance of any kind except for Permitted Liens; the Borrower and the
Subsidiaries occupy their leased properties under valid and binding leases.

 

6.12.        Capitalization.

 

(a)           On the Borrowing Date, the authorized capital stock of the
Borrower consists of 151,875,000 common shares, $0.01 par value per share (such
authorized common shares, together with any subsequently authorized common
shares of the Borrower, the “Borrower Common Shares”), 34,679,070 of which
shares were issued and outstanding on January 20, 2006. All such outstanding
shares have been duly and validly issued, are fully paid and nonassessable and
have been issued free of preemptive rights. As of the Borrowing Date, except as
set forth in the sections of the 2005 Draft Form 10-K entitled “Item 7.
Management’s Discussion and Analysis of Financial Condition and Results of
Operations—Liquidity and Capital Resources— Long-Term Liabilities—Contingent
Convertible Senior Notes” and “Item 8. Financial Statements and Supplementary
Data—Notes to Consolidated Financial Statements—9. Equity Incentive Plans” and
“—11. Shareholders’ Equity—Preferred Stock Purchase Rights,” the Borrower does
not have outstanding any capital stock or other securities convertible into or
exchangeable for its capital stock or any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to, its capital stock or any stock appreciation or
similar rights.

 

6.13.        Subsidiaries.   On and as of the Borrowing Date, the Borrower has
no Subsidiaries other than those Subsidiaries set forth in the ownership chart
attached as Schedule II. Schedule II correctly sets forth, as of the Borrowing
Date, the percentage ownership (direct and indirect) of the Borrower in each
class of capital stock or other Equity Interests of each of its Subsidiaries and
also identifies the direct owner thereof. All outstanding shares of Equity
Interests of each Subsidiary of the Borrower have been duly and validly issued,
are fully paid and non-assessable and have been issued free of preemptive
rights. No Subsidiary of the Borrower has outstanding any securities convertible
into or exchangeable for its Equity Interests or outstanding any right to
subscribe for or to purchase, or any options or warrants for the purchase of, or
any agreement providing for the issuance (contingent or otherwise) of or any
calls, commitments or claims of any character relating to, its Equity Interests
or any stock appreciation or similar rights.

 

6.14.        Compliance with Statutes, etc.   Each of the Borrower and each of
its Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such noncompliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

29

--------------------------------------------------------------------------------


 

6.15.        Investment Company Act.   Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

6.16.        Public Utility Holdings Company Act.   Neither the Borrower nor any
of its Subsidiaries is a “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company” within the meaning of the Public Utility
Holdings Company Act of 1935, as amended.

 

6.17.        Environmental Matters.   The Borrower and the Subsidiaries and
their respective businesses, operations, properties and facilities, are in
compliance with and are not subject to any actual or potential liability under
Environmental Law, except to the extent that any such failure to comply or
actual or potential liability would not, individually or in the aggregate,
result in a Material Adverse Effect.

 

6.18.        Employment and Labor Relations.   Neither the Borrower nor any of
its Subsidiaries is engaged in any unfair labor practice that could reasonably
be expected, either individually or in the aggregate, to have a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
threatened against any of them, before the National Labor Relations Board, and
no grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, threatened against any of
them, (ii) no strike, labor dispute, slowdown or stoppage pending against the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries, (iii) no union
representation question exists with respect to the employees of the Borrower or
any of its Subsidiaries, (iv) no equal employment opportunity charges or other
claims of employment discrimination are pending or, to the Borrower’s knowledge,
threatened against the Borrower or any of its Subsidiaries and (v) no wage and
hour department investigation has been made of the Borrower or any of its
Subsidiaries, except (with respect to any matter specified in clauses (i) — (iv)
above, either individually or in the aggregate) such as could not reasonably be
expected to have a Material Adverse Effect.

 

6.19.        Intellectual Property, etc.   (A) The Borrower, each of the
Subsidiaries and each of their respective directors and executive officers hold
all material licenses, certificates and permits from governmental authorities,
including gaming regulatory authorities, which are necessary to the conduct of
their businesses; (B) except where the failure to do so could reasonably be
expected to have a Material Adverse Effect, the Borrower and the Subsidiaries
each own or possess the right to use all patents, patent rights, trademarks,
trade names, service marks, service names, copyrights, license rights, know-how
(including trade secrets and other unpatented and unpatentable proprietary or
confidential information, systems or procedures) and other intellectual property
rights (“Intellectual Property”) necessary to carry on their business in all
material respects; neither the Borrower nor any of the Subsidiaries has
infringed, and, except as described in the sections of the Borrower’s 2005 Draft
Form 10-K entitled “Item 3. Legal Proceedings” and Schedule VII, none of the
Borrower or the Subsidiaries have received notice of conflict with, any
Intellectual Property of any other person or entity; (C) the Borrower has taken
all reasonable steps necessary to secure interests in such Intellectual Property
from its contractors; (D) except as described in the sections of the Borrower’s
2005 Draft Form 10-K entitled “Item 1.

 

30

--------------------------------------------------------------------------------


 

Business—Intellectual Property,” there are no outstanding options, licenses or
agreements of any kind relating to the Intellectual Property of the Borrower
that are material to the Borrower and the Subsidiaries taken as a whole; (E)
except as in the sections of the Borrower’s 2005 Draft Form 10-K entitled “Item
1. Business—Intellectual Property,” the Borrower is not a party to or bound by
any options, licenses or agreements with respect to the Intellectual Property of
any other person or entity that are material to the Borrower and the
Subsidiaries taken as a whole; except where the failure to do so could
reasonably be expected to have a Material Adverse Effect, none of the technology
employed by the Borrower has been obtained or is being used by the Borrower in
violation of any contractual obligation binding on the Borrower or any of its
officers, directors or employees or otherwise in violation of the rights of any
persons; (F) except as described in the sections of the Borrower’s 2005 Draft
Form 10-K entitled “Item 3. Legal Proceedings,” the Borrower has not received
any written or oral communications alleging that the Borrower has violated,
infringed or conflicted with, or, by conducting its business as set forth in its
2005 Draft Form 10-K, would violate, infringe or conflict with, any of the
Intellectual Property of any other person or entity; and (G) except as described
in the sections of the Borrower’s 2005 Draft Form 10-K entitled “Item 3. Legal
Proceedings”, the Borrower knows of no infringement by others of Intellectual
Property owned by or licensed to the Borrower.

 

6.20.        Indebtedness.   The sections of the Borrower’s 2005 Draft Form 10-K
entitled “Item 7. Management’s Discussion and Analysis of Financial Condition
and Results of Operations—Liquidity and Capital Resources—Long-Term Liabilities”
set forth a true and complete list of all Indebtedness (including Contingent
Obligations but not including Intercompany Loans) of the Borrower and its
Subsidiaries as of October 31, 2005 which is to remain outstanding after giving
effect to the Transaction, in each case showing the aggregate principal amount
thereof and the name of the respective borrower and any Credit Party or any of
its Subsidiaries which directly or indirectly guarantees such debt. No other
Indebtedness has been incurred by the Borrower or its Subsidiaries since October
31, 2004, except for Indebtedness incurred in connection with the Transaction
and the Target Facility.

 

6.21.        Insurance.   The Borrower and each of the Subsidiaries carry, or
are covered by, insurance in such amounts and covering such risks as is adequate
for the conduct of their respective businesses and the value of their respective
properties.

 

6.22.        Internal Controls.   The Borrower maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (A)
transactions are executed in accordance with management’s general or specific
authorization; (B) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain accountability for assets; (C) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

6.23.        Sarbanes-Oxley.   There is and has been no failure on the part of
the Borrower or any of the Borrower’s directors or officers, in their capacities
as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications

 

31

--------------------------------------------------------------------------------

 


6.24.        Representations and Warranties in Other Documents.   All
representations and warranties of the Borrower set forth in the other Documents
were true and correct in all material respects at the time as of which such
representations and warranties were made (or deemed made) and shall be true and
correct in all material respects as of the Borrowing Date as if such
representations or warranties were made on and as of such date (it being
understood and agreed that any such representation or warranty which by its
terms is made as of a specified date shall be true and correct in all material
respects as of such specified date).

 

SECTION 7.           Affirmative Covenants.

 

The Borrower hereby covenants and agrees that on and after the Effective Date
and until the Loans and Notes (in each case, together with interest thereon),
Fees and all other Obligations (other than any indemnities described in Section
11.12 which are not then due and payable) incurred hereunder and under the other
Credit Documents, are paid in full:

 

7.01.        Information Covenants.   The Borrower will furnish to each Lender:

 

(a)           Notice of Default, Litigation and Material Adverse Effect.
Promptly, and in any event within three Business Days after any officer of the
Borrower or any of its Subsidiaries obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default, (ii)
any litigation or governmental investigation or proceeding pending against the
Borrower or any of its Subsidiaries (x) which, either individually or in the
aggregate, has had, or could reasonably be expected to have, a Material Adverse
Effect or (y) with respect to any Document, or (iii) any other event, change or
circumstance that has had, or could reasonably be expected to have, a Material
Adverse Effect.

 

(b)           Other Reports and Filings. Promptly after the filing or delivery
thereof, copies of all financial information, proxy materials and reports, if
any, which the Borrower or any of its Subsidiaries shall publicly file with the
Securities and Exchange Commission or any successor thereto (the “SEC”) or
deliver to holders (or any trustee, agent or other representative therefor) of
its material Indebtedness pursuant to the terms of the documentation governing
such Indebtedness.

 

(c)           Environmental Matters. Promptly after any officer of the Borrower
or any of its Subsidiaries obtains knowledge thereof, notice of one or more of
the following environmental matters to the extent that such environmental
matters, either individually or when aggregated with all other such
environmental matters, could reasonably be expected to have a Material Adverse
Effect:

 

(i)            any pending or threatened Environmental Claim against the
Borrower or any condition or occurrence that could reasonably be expected to
form the basis of an Environmental Claim against the Borrower or any of its
Subsidiaries or any Real Property owned, leased or operated by the Borrower or
any of its Subsidiaries; and

 

(ii)           the taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Real Property owned,

 

32

--------------------------------------------------------------------------------


 

leased or operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.

 

(d)           Other Information.   From time to time, such other information or
documents (financial or otherwise) with respect to the Borrower or any of its
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

 

7.02.        Books, Records and Inspections.   The Borrower will, and will cause
each of its Subsidiaries to, maintain all financial records in accordance with
GAAP. The Borrower will, and will cause each of its Subsidiaries to, permit
officers and designated representatives of the Administrative Agent or any
Lender to visit and inspect, under guidance of officers of the Borrower or such
Subsidiary, any of the properties of the Borrower or such Subsidiary, and to
examine the books of account of the Borrower or such Subsidiary and discuss the
affairs, finances and accounts of the Borrower or such Subsidiary with, and be
advised as to the same by, its and their officers and independent accountants,
all upon reasonable prior notice and at such reasonable times and intervals and
to such reasonable extent as the Administrative Agent or any Lender may
reasonably request.

 

7.03.        Maintenance of Property; Insurance.   The Borrower will, and will
cause each of its Subsidiaries to, (i) keep all property necessary to the
business of the Borrower and its Subsidiaries in good working order and
condition, ordinary wear and tear excepted and subject to the occurrence of
casualty events provided that nothing in this clause (i) shall prevent the
Borrower or any of its Subsidiaries from discontinuing the use, operation or
maintenance of such properties or disposing of them if (x) such discontinuance
or disposal is, in the reasonable judgment of the Borrower or such Subsidiary,
desirable in the conduct of business and (y) such discontinuance or disposal,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (ii) maintain with financially sound and reputable
insurance companies insurance on all such property and against all such risks as
is consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the
Borrower and its Subsidiaries, and (iii) furnish to the Administrative Agent,
upon its request therefor, full information as to the insurance carried.

 

7.04.        Existence; Franchises.   The Borrower will, and will cause each of
its Subsidiaries to, do or cause to be done, all things necessary to preserve
and keep in full force and effect its existence; provided, however, that nothing
in this Section 7.04 shall prevent (i) sales of assets and other transactions by
the Borrower or any of its Subsidiaries in accordance with Section 8.02 or (ii)
the withdrawal by the Borrower or any of its Subsidiaries of its qualification
as a foreign Company in any jurisdiction if such withdrawal could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except where the failure to do so could not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
the Borrower will, and will cause each of its Subsidiaries to, preserve and

 

33

--------------------------------------------------------------------------------


 

keep in full force and effect its material rights, franchises, licenses,
permits, copyrights, trademarks and patents.

 

7.05.        Compliance with Statutes, etc.   The Borrower will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property (including applicable statutes, regulations, orders
and restrictions relating to environmental standards and controls), except such
noncompliances as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

7.06.        Compliance with Environmental Laws.

 

(a)           The Borrower will comply, and will cause each of its Subsidiaries
to comply, with Environmental Law and permits applicable to, or required by, the
ownership, lease or use of its Real Property now or hereafter owned, leased or
operated by the Borrower or any of its Subsidiaries, except such noncompliances
as could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, and will promptly pay or cause to be paid all
costs and expenses incurred in connection with such compliance, and will keep or
cause to be kept all such Real Property free and clear of any Liens imposed
pursuant to such Environmental Law.

 

(b)           (i) After the receipt by the Administrative Agent or the Lender of
any notice of the type described in Section 7.01(c), (ii) at any time that the
Borrower or any of its Subsidiaries are not in compliance with Section 7.06(a)
or (iii) in the event that the Administrative Agent or the Lender has exercised
any of the remedies pursuant to the last paragraph of Section 9 the Borrower
will (in each case) provide, at the sole expense of the Borrower and at the
reasonable request of the Administrative Agent, an environmental assessment
report concerning any Real Property owned, leased or operated by the Borrower or
any of its Subsidiaries, prepared by an environmental consulting firm reasonably
approved by the Administrative Agent, addressing the presence or absence of
Hazardous Material and the potential cost of any removal or remedial action in
connection with such Hazardous Material on such Real Property. If the Borrower
fails to provide the same within 30 days after such request was made (or such
longer period as may be reasonably necessary under the circumstances to complete
such assessment in a diligent manner), the Administrative Agent may order the
same, the cost of which shall be borne by the Borrower, and the Borrower shall
grant and hereby grant to the Administrative Agent and the Lender and their
respective agents access to such Real Property and specifically grant the
Administrative Agent and the Lender an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment at any
reasonable time during normal business hours upon reasonable notice to the
Borrower, all at the sole expense of the Borrower.

 

7.07.        ERISA.   The Borrower will deliver to the Lender, promptly, upon
the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Borrower and the Subsidiaries in an aggregate amount exceeding $500,000,
a written notice specifying the nature thereof, what action the Borrower, its
Subsidiaries or other ERISA Entity have taken, are taking or propose to take
with respect thereto, and, when known, any action taken or threatened by the
IRS, Depart-

 

34

--------------------------------------------------------------------------------


 

ment of Labor, PBGC or Multiemployer Plan sponsor with respect thereto. The
Borrower will deliver to the Lender, upon request by the Administrative Agent,
copies of: (i) each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by any ERISA Entity with the IRS with respect to each
Pension Plan; (ii) the most recent actuarial valuation report for each Pension
Plan; (iii) all notices received by any ERISA Entity from a Multiemployer Plan
sponsor or any governmental agency concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as the Administrative Agent shall reasonably request.

 

7.08.        Performance of Obligations.   The Borrower will, and will cause
each of its Subsidiaries to, perform all of its obligations under the terms of
each mortgage, indenture, security agreement, loan agreement or credit agreement
and each other agreement, contract or instrument by which it is bound, except
such non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

7.09.        Payment of Taxes.   The Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims which, if unpaid, might become a Lien or charge
upon any properties of the Borrower or any of its Subsidiaries not otherwise
permitted under Section 8.01(i); provided that neither the Borrower nor any of
its Subsidiaries shall be required to pay any such tax, assessment, charge, levy
or claim which is being contested in good faith and by proper proceedings if it
has maintained adequate reserves with respect thereto in accordance with GAAP.

 

7.10.        Use of Proceeds.   The Borrower will use the proceeds of the Loans
only as provided in Section 6.08.

 

7.11.        Additional Subsidiaries.   If any Credit Party acquires or creates
a Wholly-Owned Domestic Subsidiary that is not an Immaterial Subsidiary after
the date of this Agreement, then the Credit Party will give at least five
Business Days’ notice of the acquisition or creation of such Wholly-Owned
Domestic Subsidiary, and such Wholly-Owned Domestic Subsidiary shall execute a
counterpart of the Guaranty within five Business Days after becoming a
Wholly-Owned Domestic Subsidiary. In addition, each new Wholly-Owned Domestic
Subsidiary that is required to execute a counterpart of the Guaranty shall
execute and deliver or cause to be executed and delivered, all other relevant
documentation (including opinions of counsel) of the type described in Section 8
as such new Wholly-Owned Domestic Subsidiary would have had to deliver if such
new Wholly-Owned Domestic Subsidiary were a Credit Party on the Borrowing Date.

 

SECTION 8.           Negative Covenants.

 

The Borrower hereby covenants and agrees that on and after the Effective Date
and until the Loans and Notes (in each case, together with interest thereon),
Fees and all other Obligations (other than any indemnities described in Section
11.12 which are not then due and payable) incurred hereunder and under the other
Credit Documents, are paid in full:

 

35

--------------------------------------------------------------------------------


 

8.01.        Liens.   The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable with recourse to the Borrower or any of
its Subsidiaries), or assign any right to receive income or permit the filing of
any financing statement under the UCC or any other similar notice of Lien under
any similar recording or notice statute; provided that in no event shall the
provisions of this Section 8.01 apply to the capital stock of the Borrower, and
provided further that the provisions of this Section 8.01 shall not prevent the
creation, incurrence, assumption or existence of the following (Liens described
below are herein referred to as “Permitted Liens”):

 

(i)            inchoate Liens for taxes, assessments or governmental charges or
levies not yet due or Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which,
if applicable, adequate reserves have been established in accordance with GAAP;

 

(ii)           Liens in respect of property or assets of the Borrower or any of
its Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business;

 

(iii)          Liens in existence on the Effective Date which are listed, and
the property subject thereto described, in Schedule IV, and any renewals,
replacements and extensions of such Liens, provided that (x) the aggregate
principal amount of the Indebtedness, if any, secured by such Liens does not
increase from that amount outstanding at the time of any such renewal,
replacement or extension (plus unpaid, accrued interest and premiums thereon and
underwriting discounts, fees, commissions and expenses) and (y) any such
renewal, replacement or extension does not encumber any additional assets or
properties of the Borrower or any of its Subsidiaries;

 

(iv)          licenses, sublicenses, leases or subleases granted to other
Persons not materially interfering with the conduct of the business of the
Borrower or any of its Subsidiaries;

 

(v)           Liens upon assets of the Borrower or any of its Subsidiaries
subject to Capitalized Lease Obligations to the extent such Capitalized Lease
Obligations are permitted by Section 8.04(iv), provided that (x) such Liens only
serve to secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any other asset of the Borrower or any
Subsidiary of the Borrower;

 

(vi)          Liens placed upon equipment, machinery or other property or
improvements acquired after the Effective Date (or, in the case of improvements,
constructed after the Closing Date) and used in the ordinary course of business
of the Borrower or any of its Subsidiaries and placed within 60 days of the
acquisition thereof by the Borrower

 

36

--------------------------------------------------------------------------------


 

or such Subsidiary to secure Indebtedness incurred to pay all or a portion of
the purchase price thereof or to secure Indebtedness incurred solely for the
purpose of financing the acquisition of any such equipment or machinery or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount, provided that (x) the Indebtedness secured by such Liens is
permitted by Section 8.04(iv) and (y) in all events, the Lien encumbering the
equipment or machinery so acquired does not encumber any other asset of the
Borrower or its Subsidiaries;

 

(vii)         easements, rights-of-way, restrictions, encroachments and other
similar charges or encumbrances, and minor title deficiencies, in each case not
securing Indebtedness and not materially interfering with the conduct of the
business of the Borrower or any of its Subsidiaries;

 

(viii)        Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business;

 

(ix)           Liens arising out of the existence of judgments or awards in
respect of which the Borrower or any of its Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review and in respect of which there
shall have been secured a subsisting stay of execution pending such appeal or
proceedings, provided that the aggregate amount of all cash and the Fair Market
Value of all other property subject to such Liens does not exceed $5 million at
any time outstanding;

 

(x)            statutory and common law landlords’ liens under leases or
subleases to which the Borrower or any of its Subsidiaries is a party;

 

(xi)           Liens (other than Liens imposed under ERISA) incurred in the
ordinary course of business in connection with workers’ compensation claims,
unemployment insurance and social security benefits and Liens securing the
performance of bids, tenders, leases and contracts in the ordinary course of
business, statutory obligations, surety bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business and
consistent with past practice (exclusive of obligations in respect of the
payment for borrowed money), provided that the aggregate amount of all cash and
the Fair Market Value of all other property subject to all Liens permitted by
this clause (xi) shall not at any time exceed $3.0 million;

 

(xii)          Liens arising out of any conditional sale, title retention,
consignment or other similar arrangements for the sale of goods entered into by
the Borrower or any of its Subsidiaries in the ordinary course of business to
the extent such Liens do not attach to any assets other than the goods subject
to such arrangements;

 

(xiii)         Liens (x) incurred in the ordinary course of business in
connection with the purchase or shipping of goods or assets (or the related
assets and proceeds thereof), which Liens are in favor of the seller or shipper
of such goods or assets and only attach to such goods or assets, and (y) in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods;

 

37

--------------------------------------------------------------------------------


 

(xiv)        bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by the Borrower or any Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements;

 

(xv)         Liens on assets of Foreign Subsidiaries securing Indebtedness
permitted to be incurred by such Foreign Subsidiaries pursuant to Section
8.04(x);

 

(xvi)        licenses of intellectual property granted in a manner consistent
with past practice;

 

(xvii)       Liens incurred in the ordinary course of business and consistent
with past practice to secure Indebtedness of the Borrower and its Subsidiaries
with respect to bonds required in connection with the enforcement of rights or
claims of the Borrower or any of its Subsidiaries; and

 

(xviii)      additional Liens of the Borrower or any Subsidiary of the Borrower
not otherwise permitted by this Section 8.01 that do not secure obligations in
excess of $7.5 million in the aggregate for all such Liens at any time.

 

8.02.        Consolidation, Merger, Purchase or Sale of Assets, etc.   The
Borrower will not, and will not permit any of its Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any partnership, joint venture,
or transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets (including without
limitation sales of capital stock and Equity Interests in Subsidiaries) (other
than sales of inventory in the ordinary course of business), or enter into any
sale-leaseback transactions in which the Borrower or any Subsidiary is the
obligor, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property or assets (other than purchases or other
acquisitions of inventory, materials and equipment in the ordinary course of
business) of any Person, except that:

 

(i)            the Borrower and its Subsidiaries may sell, convey or otherwise
dispose of obsolete, worn-out or surplus property in the ordinary course of
business;

 

(ii)           Investments may be made to the extent permitted by Section 8.05,
Liens may be incurred to the extent permitted by Section 8.01, and Dividends may
be paid to the extent permitted by Section 8.03;

 

(iii)          the Borrower and its Subsidiaries may sell assets (other than the
capital stock or other Equity Interests of any Wholly-Owned Subsidiary, unless
all of the capital stock or other Equity Interests of such Wholly-Owned
Subsidiary are sold in accordance with this clause (iii)), so long as (w) no
Default or Event of Default then exists or would result therefrom, (x) each such
sale is in an arm’s-length transaction and the Borrower or the respective
Subsidiary receives at least Fair Market Value, (y) at least 75% of the
consideration received by the Borrower or such Subsidiary consists solely of
cash or Cash Equivalents and is paid at the time of the closing of such sale,
and (z) the aggregate

 

38

--------------------------------------------------------------------------------


 

amount of the proceeds received from all assets sold pursuant to this clause
(iv) does not exceed $7.5 million;

 

(iv)          the Borrower and its Subsidiaries may purchase or otherwise
acquire property or assets in an aggregate amount not to exceed $10.0 million;

 

(v)           each of the Borrower and its Subsidiaries may sell or discount, in
each case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction;

 

(vi)          each of the Borrower and its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Borrower or any of its Subsidiaries;

 

(vii)         the Borrower or any Subsidiary of the Borrower may convey, lease,
license, sell or otherwise transfer all or any part of its business, properties
and assets to the Borrower or to any Subsidiary; provided that any conveyance,
lease, license, sale or transfer made by a Credit Party to any Subsidiary that
is not a Credit Party pursuant to this clause (vii) shall be for consideration
that is equal to the Fair Market Value of the business, property or assets
conveyed, leased, licensed, sold or transferred; and provided further that the
proceeds of any conveyance, lease, license, sale or transfer pursuant to this
clause (vii) shall be applied in accordance with Section 4.02(c);

 

(viii)        any Subsidiary of the Borrower may merge or consolidate with and
into, or be dissolved or liquidated into, the Borrower or any Guarantor, so long
as the Borrower or such Guarantor is the surviving or continuing corporation of
any such merger or consolidation;

 

(ix)           any Subsidiary of the Borrower that is not a Guarantor may be
merged, consolidated or amalgamated with and into, or be dissolved or liquidated
into, or transfer any of its assets to, any Subsidiary that is not a Guarantor
of the Borrower;

 

(x)            the Borrower and its Subsidiaries may sell, convey or otherwise
dispose of cash and Cash Equivalents in the ordinary course of business, in each
case for cash at Fair Market Value;

 

(xi)           any Subsidiary that is a Credit Party may sell or issue any of
such Subsidiary’s Equity Interests to any Credit Party, and any Subsidiary that
is not a Credit Party may sell or issue any of such Subsidiary’s Equity
Interests to the Borrower or any Subsidiary;

 

(xii)          the Acquisition shall be permitted in accordance with the terms
of the Acquisition Documents;

 

(xiii)         the Borrower may sell the assets described in Schedule VI for
Fair Market Value; and

 

39

--------------------------------------------------------------------------------


 

(xiv)        the Borrower and its Subsidiaries may purchase or otherwise acquire
Intellectual Property in an aggregate amount not to exceed $15.0 million.

 

8.03.        Dividends.   The Borrower will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends, except that:

 

(i)            any Subsidiary of the Borrower may pay cash Dividends to the
Borrower or to any Wholly-Owned Domestic Subsidiary of the Borrower and any
Foreign Subsidiary of the Borrower also may pay cash Dividends to any
Wholly-Owned Foreign Subsidiary of the Borrower;

 

(ii)           any Non-Wholly-Owned Subsidiary of the Borrower may pay cash
Dividends to its shareholders, members or partners generally, so long as the
Borrower or its respective Subsidiary which owns the Equity Interest in the
Subsidiary paying such Dividends receives at least its proportionate share
thereof (based upon its relative holding of the Equity Interest in the
Subsidiary paying such Dividends and taking into account the relative
preferences, if any, of the various classes of Equity Interests of such
Subsidiary);

 

(iii)          the Borrower may purchase its Equity Interests in the open market
pursuant to its stock repurchase plan as in effect on the Effective Date, or
pursuant to an open market purchase plan the terms of which are consistent with
such plan, in an aggregate amount not to exceed $20.0 million;

 

(iv)          a Wholly-Owned Subsidiary may repurchases its Equity Interests;
and

 

(v)           the Borrower may repurchase its Equity Interests, or warrants,
puts, options or rights to purchase or otherwise acquire an Equity Interest in
the Borrower from any present or former officer, director or employee of the
Borrower or any of its Subsidiaries pursuant to an agreement (including, without
limitation, an employment agreement) or plan approved in good faith by the board
of directors of the Borrower or such Subsidiary under which such Person
purchases or sells or is granted an option to purchase or sell such Equity
Interests, in an amount not to exceed $2.0 million.

 

8.04.        Indebtedness.   The Borrower will not, and will not permit any of
its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(i)            Indebtedness incurred pursuant to this Agreement and the other
Credit Documents;

 

(ii)           Indebtedness outstanding on the Effective Date and listed on
Schedule III (as reduced by any repayments of principal thereof), and any
extension, renewal or refinancing thereof, provided that the aggregate principal
amount of the Indebtedness to be extended, renewed or refinanced does not
increase from that amount outstanding at the time of any such extension, renewal
or refinancing (plus unpaid, accrued interest and premiums thereon and
underwriting discounts, fees, commissions and expenses) and, provided further,
that any Intercompany Debt listed on Schedule III (and subsequent extensions,
refinancings, renewals, replacements and refundings thereof as permitted
pursuant to this Section 8.04(ii)) may only be extended, refinanced, renewed,
replaced or re-

 

40

--------------------------------------------------------------------------------


 

funded if the Intercompany Debt so extended, refinanced, renewed, replaced or
refunded has the same obligor(s) and obligee(s) as the Intercompany Debt being
extended, refinanced, renewed, replaced or refunded;

 

(iii)          Indebtedness of the Borrower under (x) Interest Rate Protection
Agreements entered into with respect to other Indebtedness permitted under this
Section 8.04 and (y) Other Hedging Agreements entered into in the ordinary
course of business and providing protection to the Borrower and its Subsidiaries
against fluctuations in currency values or commodity prices in connection with
the Borrower’s or any of its Subsidiaries’ operations, in either case so long as
the entering into of such Interest Rate Protection Agreements or Other Hedging
Agreements are bona fide hedging activities and are not for speculative
purposes;

 

(iv)          Indebtedness of the Borrower and its Subsidiaries evidenced by
Capitalized Lease Obligations and purchase money Indebtedness described in
Section 8.01(v), provided that in no event shall the sum of the aggregate
principal amount of all Capitalized Lease Obligations and purchase money
Indebtedness permitted by this clause (iv) exceed $20.0 million at any time
outstanding;

 

(v)           Indebtedness constituting Intercompany Loans to the extent
permitted by Section 8.05(viii) and Section 8.05(xiii);

 

(vi)          Indebtedness consisting of guaranties (x) by the Borrower and the
Guarantors of each other’s Indebtedness and lease and other contractual
obligations permitted under this Agreement and (y) by Foreign Subsidiaries of
the Borrower of each other’s Indebtedness and lease and other contractual
obligations permitted under this Agreement;

 

(vii)         Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished within four Business Days of its incurrence;

 

(viii)        Indebtedness of the Borrower and its Subsidiaries with respect to
performance bonds, surety bonds, appeal bonds or customs bonds required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Borrower or any of its Subsidiaries or in connection with
judgments that do not result in a Default or an Event of Default, provided that
the aggregate outstanding amount of all such performance bonds, surety bonds,
appeal bonds and customs bonds permitted by this clause (viii) shall not at any
time exceed $3.0 million;

 

(ix)           Indebtedness of the Borrower or any of its Subsidiaries which may
be deemed to exist in connection with agreements providing for indemnification,
purchase price adjustments and similar obligations in connection with the
acquisition or disposition of assets in accordance with the requirements of this
Agreement, so long as any such obligations are those of the Person making the
respective acquisition or sale, and are not guaranteed by any other Person
except as permitted by Section 8.04(vi);

 

41

--------------------------------------------------------------------------------


 

(x)            the Target Facility and other Indebtedness of Foreign
Subsidiaries of the Borrower in the form of letters of credit or under lines of
credit to any such Foreign Subsidiary from Persons other than the Borrower or
any of its Subsidiaries, the proceeds of which Indebtedness are used for such
Foreign Subsidiary’s working capital purposes, provided that the aggregate
principal amount of all such Indebtedness outstanding at any time for all such
Foreign Subsidiaries shall not exceed $15.0 million; and

 

(xi)           so long as no Default or Event of Default then exists or would
result therefrom, additional Indebtedness incurred by the Borrower and its
Subsidiaries in an aggregate principal amount not to exceed $15.0 million at any
one time outstanding, which Indebtedness shall be unsecured unless otherwise
permitted under Section 8.01.

 

8.05.        Advances, Investments and Loans.   The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, lend money or
credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other Equity Interest in, or make any
capital contribution to, any other Person, or purchase or own a futures contract
or otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or hold any
cash or Cash Equivalents (each of the foregoing, an “Investment” and
collectively, “Investments”), except that the following shall be permitted:

 

(i)            the Borrower and its Subsidiaries may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of the Borrower or such Subsidiary;

 

(ii)           the Borrower and its Subsidiaries may acquire and hold cash and
Cash Equivalents;

 

(iii)          the Borrower and its Subsidiaries may hold the Investments held
by them on the Effective Date and described on Schedule V, provided that any
additional Investments made with respect thereto shall be permitted only if
permitted under the other provisions of this Section 8.05;

 

(iv)          the Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

 

(v)           the Borrower and its Subsidiaries may make loans and advances to
their officers, employees and consultants for moving, relocation and travel
expenses and other similar expenditures, in each case in the ordinary course of
business in an aggregate amount not to exceed $500,000 at any time (determined
without regard to any writedowns or write-offs of such loans and advances);

 

(vi)          the Borrower and its Subsidiaries may acquire and hold obligations
of their officers and employees in connection with such officers’ and employees’
acquisition of shares of the Borrower Common Shares (so long as no cash is
actually advanced by

 

42

--------------------------------------------------------------------------------


 

the Borrower or any of its Subsidiaries in connection with the acquisition of
such obligations);

 

(vii)         the Borrower may enter into Interest Rate Protection Agreements
and Other Hedging Agreements to the extent permitted by Section 8.04(iii);

 

(viii)        (I) any Credit Party may make intercompany loans and advances to
any other Credit Party, (II) any Subsidiary that is not a Credit Party may make
intercompany loans and advances to any Credit Party and (III) the Borrower or
any Subsidiary may make intercompany loans and advances to any Subsidiary that
is not a Credit Party (such intercompany loans and advances referred to in
preceding clauses (I) through (III), collectively, the “Intercompany Loans”),
provided that each Intercompany Loan made by any Subsidiary of the Borrower that
is not a Credit Party to a Credit Party shall be subject to subordination
provisions reasonably acceptable to the Administrative Agent and provided
further that the aggregate amount of Intercompany Loans on and after the
Effective Date made by any Credit Party to any Subsidiary that is not a Credit
Party pursuant to preceding subclause (III), when added to the aggregate amount
of contributions, capitalizations and forgiveness made by any Credit Party to
any Subsidiary that is not a Credit Party under clause (ix) below (determined
without regard to any write-downs or writeoffs thereof), shall not exceed $15.0
million;

 

(ix)           (I) the Borrower and any Guarantor may make capital contributions
to any Guarantor, and (II) the Borrower or any Subsidiary may make capital
contributions to any Subsidiary that is not a Credit Party, and may capitalize
or forgive any Indebtedness owed to it by a Subsidiary that is not a Credit
Party; provided that (x) the aggregate amount of contributions, capitalizations
and forgiveness on and after the Effective Date made pursuant to preceding
subclause (II) (for this purposes, taking the Fair Market Value of any property
(other than cash) so contributed at the time of such contribution), when added
to the aggregate outstanding principal amount of Intercompany Loans made by any
Credit Party to any Subsidiary that is not a Credit Party under clause (viii)
above (determined without regard to any write-downs or write-offs thereof),
shall not exceed $15.0 million and (y) no contribution, capitalization or
forgiveness may be made pursuant to preceding subclause (II) at any time a
Default or Event of Default has occurred and its continuing;

 

(x)            the Borrower and its Subsidiaries may own the Equity Interests of
their respective Subsidiaries, whether now existing or hereafter acquired (so
long as all amounts invested in such Subsidiaries after the Effective Date are
independently justified under another provision of this Section 8.05);

 

(xi)           Contingent Obligations permitted by Section 8.04, to the extent
constituting Investments;

 

(xii)          the Borrower and its Subsidiaries may receive and hold promissory
notes and other non-cash consideration received in connection with any asset
sale permitted by Section 8.02(iii);

 

43

--------------------------------------------------------------------------------


 

(xiii)         the completion of the Transaction (including, with respect
thereto, the making of Intercompany Loans and capital contributions in
connection with the funding of the Transaction);

 

(xiv)        Investments of a Subsidiary acquired after the Closing Date or of a
corporation merged into or consolidated with a Subsidiary in accordance with
Section 8.05 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

 

(xv)         the U.K. Investment;

 

(xvi)        in connection with the sale of inventory in the ordinary course and
consistent with past practice, the Borrower and its Subsidiaries may hold
Investments, consisting of long-term financing provided by the Borrower or such
Subsidiary to the purchaser of such inventory;

 

(xvii)       Dividends permitted by Section 8.03; and

 

(xviii)      in addition to investments permitted by clauses (i) through (xvii)
of this Section 8.05, the Borrower and its Subsidiaries may make additional
loans, advances and other Investments to or in a Person in an aggregate amount
for all loans, advances and other Investments made pursuant to this clause
(xviii) (determined without regard to any write-downs or write-offs thereof),
net of cash repayments of principal in the case of loans, sale proceeds in the
case of Investments in the form of debt instruments and cash equity returns
(whether as a distribution, dividend, redemption or sale) in the case of equity
investments, not to exceed $10.0 million.

 

8.06.        Transactions with Affiliates.   The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of the Borrower or any of its
Subsidiaries, other than in the ordinary course of business and on terms and
conditions substantially as favorable to the Borrower or such Subsidiary as
would reasonably be obtained by the Borrower or such Subsidiary at that time in
a comparable arm’s-length transaction with a Person other than an Affiliate,
except that the following in any event shall be permitted:

 

(i)            Dividends may be paid to the extent provided in Section 8.03;

 

(ii)           loans may be made and other transactions may be entered into by
the Borrower and its Subsidiaries to the extent permitted by Sections 8.02, 8.04
and 8.05;

 

(iii)          customary fees may be paid to non-officer directors of the
Borrower and its Subsidiaries;

 

(iv)          the Borrower and its Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions and other similar compensatory arrangements
with officers, employees and directors of the Borrower and its Subsidiaries in
the ordinary course of business;

 

44

--------------------------------------------------------------------------------


 

(v)           any transaction between or among the Borrower and its Subsidiaries
in the ordinary course of business and consistent with past practice;

 

(vi)          the Transactions; and

 

(vii)         Subsidiaries of the Borrower may pay management fees, licensing
fees and similar fees to the Borrower or to any Guarantor.

 

8.07.        Modifications of Acquisition Documents, Certificate of
Incorporation, By-Laws and Certain Other Agreements.   The Borrower will not,
and will not permit any of its Subsidiaries to:

 

(i)            amend, modify, change or waive any term or provision of any
Acquisition Document unless, in the case of any amendment, modification or
change to any Acquisition Document, such amendment, modification, change or
waiver is either (a) approved in advance by the Administrative Agent or (b) is
not adverse in any material respect to the interests of the Lenders; or

 

(ii)           amend, modify or change its certificate or articles of
incorporation (including, without limitation, by the filing or modification of
any certificate or articles of designation), certificate of formation, limited
liability company agreement or by-laws (or the equivalent organizational
documents), as applicable, unless such amendment, modification, change or other
action contemplated by this clause (ii) is not adverse in any material respect
to the interests of the Lender.

 

8.08.        Limitation on Certain Restrictions on Subsidiaries.   The Borrower
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
Equity Interest or participation in its profits owned by the Borrower or any of
its Subsidiaries, or pay any Indebtedness owed to the Borrower or any of its
Subsidiaries, (b) make loans or advances to the Borrower or any of its
Subsidiaries or (c) transfer any of its properties or assets to the Borrower or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the other
Credit Documents, (iii) customary provisions restricting subletting or
assignment of any lease governing any leasehold interest of the Borrower or any
of its Subsidiaries, (iv) customary provisions restricting assignment of any
licensing agreement (in which the Borrower or any of its Subsidiaries is the
licensee) or other contract entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business, (v) restrictions on the
transfer of any asset pending the close of the sale of such asset, (vi)
restrictions on the transfer of any asset subject to a Lien permitted by Section
8.01(ii), (iv), (v), (xi) or (xii), (vii) any agreement in effect at the time
such subsidiary becomes a Subsidiary, so long as such agreement was not entered
into in contemplation of such person becoming a Subsidiary, (viii) any agreement
in effect on the date of this Agreement, including agreements governing existing
Indebtedness, and any amendments, restatements, modifications, renewals,
supplements, refundings, replacements or refinancings of those agreements;
provided that the amendments, restatements, modifications, renewals,
supplements, refundings, replacements or refinancings are not materially more
restrictive, taken as a whole, with respect to such

 

45

--------------------------------------------------------------------------------


 

encumbrances or restrictions than those contained in those agreements on the
date of this Agreement; and (ix) restrictions contained in any documents
documenting Indebtedness of any Foreign Subsidiary permitted hereunder.

 

8.09.        Limitation on Issuance of Equity Interests.

 

(a)           The Borrower will not, and will not permit any of its Subsidiaries
to, issue (i) any Preferred Equity or (ii) any redeemable common stock or other
redeemable common Equity Interests other than common stock or other redeemable
common Equity Interests that is or are redeemable at the sole option of the
Borrower or such Subsidiary, as the case may be.

 

(b)           the Borrower will not permit any of its Subsidiaries to issue any
capital stock or other Equity Interests (including by way of sales of treasury
stock) or any options or warrants to purchase, or securities convertible into,
capital stock or other Equity Interests, except for any issuance to the Borrower
or any other Subsidiary in the case of a Subsidiary that is not a Credit Party
and any issuance to a Credit Party in the case of a Subsidiary that is a Credit
Party.

 

8.10.        Business; etc.   After giving effect to the Transaction, the
Borrower will not, and will not permit any of its Subsidiaries to, engage
directly or indirectly in any business other than the businesses engaged in by
the Borrower and its Subsidiaries and Target and its Subsidiaries, in each case
as of the Effective Date and any business or activity that is reasonably similar
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto.

 

SECTION 9.           Events of Default.

 

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):

 

9.01.        Payments.   The Borrower shall (i) default in the payment when due
of any principal of the Loans or any Note or (ii) default, and such default
shall continue unremedied for five or more Business Days, in the payment when
due of any interest on the Loan or Note or any Fees or any other amounts owing
hereunder or under any other Credit Document; or

 

9.02.        Representations, etc.   Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any certificate delivered to the Administrative Agent or any Lender
pursuant hereto or thereto shall prove to be untrue in any material respect on
the date as of which made or deemed made; or

 

9.03.        Covenants.   The Borrower or any of its Subsidiaries shall (i)
default in the due performance or observance by it of any term, covenant or
agreement contained in Section 7.01(a)(i), 7.10 or Section 8 or (ii) default in
the due performance or observance by it of any other term, covenant or agreement
contained in this Agreement (other than those set forth in Sections 9.01 and
9.02) and such default shall continue unremedied for a period of 30 days after
written notice thereof to the defaulting party by the Administrative Agent or
the Required Lenders; or

 

9.04.        Default Under Other Agreements.   (i) The Borrower or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond

 

46

--------------------------------------------------------------------------------


the period of grace, if any, provided in an instrument or agreement under which
such Indebtedness was created or (y) default in the observance or performance of
any agreement or condition relating to any Indebtedness (other than the
Obligations) or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause (determined without regard to whether any notice is
required), any such Indebtedness to become due prior to its stated maturity, or
(ii) any Indebtedness (other than the Obligations) of the Borrower or any of its
Subsidiaries shall be declared to be (or shall become) due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof, provided that it shall not be a Default or
an Event of Default under this Section 9.04 unless the aggregate principal
amount of all Indebtedness as described in preceding clauses (i) and (ii) is at
least $5 million; or

 

9.05.        Bankruptcy, etc.   The Borrower or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries, and the petition is not controverted within
10 days, or is not dismissed within 45 days after the filing thereof, provided,
however, that during the pendency of such period, the Lender shall be relieved
of its obligation to extender credit hereunder; or a custodian (as defined in
the Bankruptcy Code) is appointed for, or takes charge of, all or substantially
all of the property of the Borrower or any of its Subsidiaries, to operate all
or any substantial portion of the business of the Borrower or any of its
Subsidiaries, or the Borrower or any of its Subsidiaries commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or any
of its Subsidiaries, or there is commenced against the Borrower or any of its
Subsidiaries any such proceeding which remains undismissed for a period of 45
days after the filing thereof, or the Borrower or any of its Subsidiaries is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Borrower or any of its
Subsidiaries makes a general assignment for the benefit of creditors; or any
Company action is taken by the Borrower or any of its Subsidiaries for the
purpose of effecting any of the foregoing; or

 

9.06.        ERISA.   An ERISA Event, or termination, withdrawal or
noncompliance with applicable law or plan terms with respect to Foreign Plans,
shall have occurred that, when taken together with all other ERISA Events, and
similar events with respect to Foreign Plans, that have occurred, could
reasonably be expected to result in a Material Adverse Effect; or

 

9.07.        Guaranties.   Any Guaranty or any provision thereof shall cease to
be in full force or effect as to any Guarantor (except as a result of a release
of any Guarantor in accordance with the terms thereof), or any Guarantor or any
Person acting for or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under the Guaranty to which it is a party or any
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Guaranty to which it is a party; or

 

47

--------------------------------------------------------------------------------


 

9.08.        Judgments.   One or more judgments or decrees shall be entered
against the Borrower or any Subsidiary involving in the aggregate for the
Borrower and its Subsidiaries a liability (not paid or to the extent not covered
by a reputable and solvent insurance company) and such judgments and decrees
either shall be final and non-appealable or shall not be vacated, discharged or
stayed or bonded pending appeal for any period of 30 consecutive days, and the
aggregate amount of all such judgments equals or exceeds $5 million; or

 

9.09.        Change of Control.   A Change of Control shall occur; then, and in
any such event, and at any time thereafter, if any Event of Default shall then
be continuing, the Administrative Agent, upon the written request of the Lender,
shall by written notice to the Borrower, declare the principal of and any
accrued interest in respect of all Loans and all Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party, without prejudice to the rights of the
Administrative Agent or the Lenders (provided that, if an Event of Default
specified in Section 9.05 shall occur with respect to the Borrower, the result
which would occur upon the giving of written notice by the Administrative Agent
as specified herein shall occur automatically without the giving of any such
notice).

 

SECTION 10.         The Administrative Agent.

 

10.01.      Appointment.   The Lenders hereby irrevocably designate and appoint
Deutsche Bank AG New York Branch as Administrative Agent to act as specified
herein and in the other Credit Documents. Each Lender hereby irrevocably
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Administrative Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. The
Administrative Agent may perform any of its respective duties hereunder by or
through its officers, directors, agents, employees or affiliates.

 

10.02.      Nature of Duties.

 

(a) The Administrative Agent shall not have any duties or responsibilities
except those expressly set forth in this Agreement and in the other Credit
Documents. Neither the Administrative Agent nor any of its officers, directors,
agents, employees or affiliates shall be liable for any action taken or omitted
by it or them hereunder or under any other Credit Document or in connection
herewith or therewith, unless caused by its or their gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
nonappealable decision). The duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Note; and nothing in
this Agreement or in any other Credit Document, expressed or implied, is
intended to or shall be so construed as to impose upon the Administrative Agent
any obligations in respect of this Agreement or any other Credit Document except
as expressly set forth herein or therein.

 

48

--------------------------------------------------------------------------------


 

(b)           Notwithstanding any other provision of this Agreement or any
provision of any other Credit Document, the Arranger is named as such for
recognition purposes only, and in its capacity as such shall have no powers,
duties, responsibilities or liabilities with respect to this Agreement or the
other Credit Documents or the transactions contemplated hereby and thereby; it
being understood and agreed that the Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 10.06 and 11.01. Without
limitation of the foregoing, the Arranger shall not, solely by reason of this
Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender or any other Person.

 

10.03.      Lack of Reliance on the Administrative Agent.   Independently and
without reliance upon the Administrative Agent, each Lender, to the extent it
deems appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Borrower and its Subsidiaries and,
except as expressly provided in this Agreement, the Administrative Agent shall
not have any duty or responsibility, either initially or on a continuing basis,
to provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. The Administrative Agent
shall not be responsible to any Lender or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, priority or sufficiency of this Agreement or any
other Credit Document or the financial condition of the Borrower or any of its
Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the
Borrower or any of its Subsidiaries or the existence or possible existence of
any Default or Event of Default.

 

10.04.      Certain Rights of the Administrative Agent.   If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

 

10.05.      Reliance. The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any

 

49

--------------------------------------------------------------------------------


 

other Credit Document and its duties hereunder and thereunder, upon advice of
counsel selected by the Administrative Agent.

 

10.06.      Indemnification.   To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof) in proportion to their respective “percentage” as used in determining
the Required Lenders (determined as if there were no Defaulting Lenders) for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the
Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that the
Lenders shall not be liable for any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, suits, costs, expenses
or disbursements resulting from the Administrative Agent’s (or such affiliate’s)
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

10.07.      The Administrative Agent in its Individual Capacity.   With respect
to its obligation to make Loans under this Agreement, the Administrative Agent
shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the terms “Lender,” and “Required Lenders,” or any similar
terms shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

 

10.08.      Resignation by the Administrative Agent.

 

(a)           The Administrative Agent may resign from the performance of all
its respective functions and duties hereunder and/or under the other Credit
Documents at any time by giving 15 Business Days’ prior written notice to the
Lenders and, unless a Default or an Event of Default under Section 9.05 then
exists, the Borrower. Such resignation shall take effect upon the appointment of
a successor Administrative Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.

 

(b)           Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).

 

50

--------------------------------------------------------------------------------


 

(c)           If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed, provided that the Borrower’s consent shall not be required if an Event
of Default then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above.

 

(d)           If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 20th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

 

(e)           Upon a resignation of the Administrative Agent pursuant to this
Section 10.08, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 10 shall continue in effect for the benefit of the Administrative
Agent for all of its actions and inactions while serving as the Administrative
Agent.

 

10.09.      Delivery of Information.   The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Credit Party, any Subsidiary, the Required
Lenders, any Lender, or any other Person under or in connection with this
Agreement or any other Credit Document except (i) as specifically provided in
this Agreement or any other Credit Document and (ii) as specifically requested
from time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of the Administrative Agent at the time of receipt of such request
and then only in accordance with such specific request.

 

SECTION 11.         Miscellaneous.

 

11.01.      Payment of Expenses, etc.   The Borrower hereby agrees to: (i)
whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, the reasonable fees and disbursements of Cahill
Gordon & Reindel LLP) in connection with the preparation, execution and delivery
of this Agreement and the other Credit Documents and the documents and
instruments referred to herein and therein and any amendment, waiver or consent
relating hereto or thereto and of the Administrative Agent and, after the
occurrence of an Event of Default, the Lenders in connection with the
enforcement of this Agreement and the other Credit Documents and the documents
and instruments referred to herein and therein or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (including, in each case without limitation, the
reasonable fees and disbursements of counsel and consultants for the
Administrative Agent and, after the occurrence of an Event of Default, counsel
for each of the Lenders); (ii) pay and hold the Administrative Agent and each of
the Lenders

 

51

--------------------------------------------------------------------------------


 

harmless from and against any and all present and future stamp, excise and other
similar documentary taxes with respect to the foregoing matters and save the
Administrative Agent and each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission (other
than to the extent attributable to the Administrative Agent or such Lender) to
pay such taxes; and (iii) indemnify the Administrative Agent, each Lender, and
each of their respective officers, directors, employees, representatives,
agents, affiliates, trustees and investment advisors from and hold each of them
harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (a) any investigation, litigation or other proceeding (whether or not
the Administrative Agent or any Lender is a party thereto and whether or not
such investigation, litigation or other proceeding is brought by or on behalf of
any Credit Party) related to the entering into and/or performance of this
Agreement or any other Credit Document or the proceeds of any Loans hereunder or
the consummation of the Transaction or any other transactions contemplated
herein or in any other Credit Document or the exercise of any of their rights or
remedies provided herein or in the other Credit Documents, or (b) the actual or
alleged presence of Hazardous Materials in the air, surface water or groundwater
or on the surface or subsurface of any Real Property at any time owned, leased
or operated by the Borrower or any of its Subsidiaries, the generation, storage,
transportation, handling or disposal of Hazardous Materials by the Borrower or
any of its Subsidiaries at any location, whether or not owned, leased or
operated by the Borrower or any of its Subsidiaries, the non-compliance by the
Borrower or any of its Subsidiaries with any Environmental Law (including
applicable permits thereunder) applicable to any Real Property, or any
Environmental Claim asserted against the Borrower, any of its Subsidiaries or
any Real Property at any time owned, leased or operated by the Borrower or any
of its Subsidiaries, including, in each case, without limitation, the reasonable
fees and disbursements of counsel and other consultants incurred in connection
with any such investigation, litigation or other proceeding (but excluding any
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of the gross negligence or willful misconduct of the Person to be
indemnified (as determined by a court of competent jurisdiction in a final and
non-appealable decision)). To the extent that the undertaking to indemnify, pay
or hold harmless the Administrative Agent or any Lender set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Borrower shall make the maximum contribution to the payment
and satisfaction of each of the indemnified liabilities which is permissible
under applicable law.

 

11.02.      Right of Setoff.   In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent and each Lender is hereby authorized at any
time or from time to time, without presentment, demand, protest or other notice
of any kind to any Credit Party or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and apply any and all
deposits (general or special) and any other Indebtedness at any time held or
owing by the Administrative Agent or such Lender (including, without limitation,
by branches and agencies of the Administrative Agent and such Lender wherever
located) to or for the credit or the account of the Borrower or any of its
Subsidiaries against and on account of the Obligations and liabilities of the
Credit Parties to the Administrative Agent or such Lender under this Agreement
or under any of the other Credit

 

52

--------------------------------------------------------------------------------


 

Documents, including, without limitation, all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document, irrespective of whether or not the Administrative Agent or such Lender
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured.

 

11.03.      Notices.   Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telegraphic, telex, telecopier or cable communication) and mailed,
telegraphed, telexed, telecopied, cabled or delivered: if to any Credit Party,
at the address specified opposite its signature below or in the other relevant
Credit Documents; if to any Lender, at its address specified on Schedule I; and
if to the Administrative Agent, at the Notice Office; or, as to any Credit Party
or the Administrative Agent, at such other address as shall be designated by
such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in a written
notice to the Borrower and the Administrative Agent. All such notices and
communications shall, when mailed, telegraphed, telexed, telecopied, or cabled
or sent by overnight courier, be effective when deposited in the mails,
delivered to the telegraph company, cable company or overnight courier, as the
case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent and the Borrower shall not be
effective until received by the Administrative Agent or the Borrower, as the
case may be.

 

11.04.      Benefit of Agreement; Assignments; Participations.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the respective successors and assigns of the parties
hereto; provided, however, the Borrower may not assign or transfer any of its
rights, obligations or interest hereunder without the prior written consent of
the Lenders and, provided, further, that, although each Lender may transfer,
assign or grant participations in its rights hereunder, such Lender shall remain
a “Lender” for all purposes hereunder and the transferee, assignee or
participant, as the case may be, shall not constitute a “Lender” hereunder and,
provided further, that no Lender shall transfer or grant any participation under
which the participant shall have rights to approve any amendment to or waiver of
this Agreement or any other Credit Document except to the extent such amendment
or waiver would (i) extend the final scheduled maturity of the Loans in which
such participant is participating, or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default shall not constitute a change in the
terms of such participation, and that an increase in the Loans shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof) or (ii) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement. In the case of any such participation, the participant
shall not have any rights under this Agreement or any of the other Credit
Documents (the participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the participant relating thereto) and all amounts payable by the
Borrower hereunder shall be determined as if such Lender had not sold such
participation.

 

53

--------------------------------------------------------------------------------


 

(b)           Notwithstanding the foregoing, any Lender may (x) assign all or a
portion of its outstanding Obligations hereunder to (i) its parent company
and/or any affiliate of such Lender which is at least 50% owned by such Lender
or its parent company, or (ii) in the case of any Lender that is a fund that
invests in loans, any other fund that invests in loans and is managed or advised
by the same investment advisor of any Lender or by an Affiliate of such
investment advisor or (y) assign all, or if less than all, a portion equal to at
least $1,000,000 in the aggregate for the assigning Lender or assigning Lenders,
of such outstanding Obligations hereunder to one or more Eligible Transferees
(treating any fund that invests in loans and any other fund that invests in
loans and is managed or advised by the same investment advisor of such fund or
by an Affiliate of such investment advisor as a single Eligible Transferee),
each of which assignees shall become a party to this Agreement as a Lender by
execution of an Assignment and Assumption Agreement, provided that (i) at such
time, Schedule I shall be deemed modified to reflect the outstanding Loans, as
the case may be, of such new Lender and of the existing Lender, (ii) upon the
surrender of the relevant Notes by the assigning Lender (or, upon such assigning
Lender’s indemnifying the Borrower for any lost Note pursuant to a customary
indemnification agreement) new Notes will be issued, at the Borrower’s expense,
to such new Lender and to the assigning Lender upon the request of such new
Lender or assigning Lender, such new Notes to be in conformity with the
requirements of Section 2.04 (with appropriate modifications) to the extent
needed to reflect the revised outstanding Loans, (iii) the consent of the
Administrative Agent shall be required in connection with any such assignment
pursuant to clause (y) above (which consent shall not be unreasonably withheld
or delayed), (iv) the Administrative Agent shall receive at the time of each
such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500 and (v) no such transfer or assignment
will be effective until recorded by the Administrative Agent on the Register
pursuant to Section 11.14. To the extent of any assignment pursuant to this
Section 11.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned outstanding Loans. At the time of each
assignment pursuant to this Section 11.04(b) to a Person which is not already a
Lender hereunder, the respective assignee Lender shall, to the extent legally
entitled to do so, provide to the Borrower the appropriate IRS Forms (and, if
applicable, a Section 4.04(b)(ii) Certificate) described in Section 4.04(b). To
the extent that an assignment of all or any portion of the Lender’s outstanding
Obligations pursuant to this Section 11.04(b) would, at the time of such
assignment, result in increased costs under Section 2.08 or 4.04 from those
being charged by the assigning Lender prior to such assignment, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

 

(c)           Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Borrower), any Lender which is a fund may pledge all
or any portion of its Loans and Notes to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to such trustee, such collateral agent or a holder of such obligations, as the
case may be. No pledge pursuant to this clause (c) shall release the transferor
Lender from any of its obligations hereunder.

 

54

--------------------------------------------------------------------------------


 

11.05.      No Waiver; Remedies Cumulative.   No failure or delay on the part of
the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between the Borrower or any other Credit Party and the Administrative Agent or
any Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent or any Lender would otherwise have. No notice to or demand
on any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent or any Lender to any other or
further action in any circumstances without notice or demand.

 

11.06.      Calculations; Computations.

 

(a)           The financial statements to be furnished to the Lenders pursuant
hereto shall be made and prepared in accordance with GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto or as
otherwise disclosed in writing by the Borrower to the Lenders); provided that
except as otherwise specifically provided herein, all computations and all
definitions (including accounting terms) used in determining compliance with
Section 8.07 shall utilize GAAP and policies in conformity with those used to
prepare the audited financial statements of the Borrower for the fiscal year
ended October 31, 2004.

 

(b)           All computations of interest and other Fees hereunder shall be
made on the basis of a year of 360 days (except for interest calculated by
reference to the Prime Lending Rate, which shall be based on a year of 365 or
366 days, as applicable) for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
Fees are payable.

 

11.07.      GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.

 

(a)           THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE
COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, THE BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. THE BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT
ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER THE BORROWER, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION

 

55

--------------------------------------------------------------------------------


 

PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT
IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION
OVER THE BORROWER. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. THE BORROWER HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION.

 

(b)           THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM. (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

11.08.      Counterparts.   This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

 

11.09.      Effectiveness.   This Agreement shall become effective on the date
(the “Effective Date”) on which the Borrower, the Administrative Agent, the
Arranger and each of the Lenders shall have signed a counterpart hereof (whether
the same or different counterparts) and shall have delivered the same to the
Administrative Agent at the Notice Office or, in the case of the Lenders, shall
have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed

 

56

--------------------------------------------------------------------------------


 

to it. The Administrative Agent will give the Borrower and each Lender prompt
written notice of the occurrence of the Effective Date.

 

11.10.      Headings Descriptive.   The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

11.11.      Amendment or Waiver; etc.

 

(a)           Neither this Agreement nor any other Credit Document nor any terms
hereof or thereof may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing signed by the respective
Credit Parties party hereto or thereto and the Required Lenders (although
additional parties may be added to (and annexes may be modified to reflect such
additions), and Subsidiaries of the Borrower may be released from, the Guaranty
in accordance with the provisions hereof and thereof without the consent of the
other Credit Parties party thereto or the Required Lenders), provided that no
such change, waiver, discharge or termination shall, without the written consent
of each Lender (with Obligations being directly affected in the case of
following clause (i)), (i) extend the final scheduled maturity of any Loan or
Note or reduce the rate or extend the time of payment of interest or Fees
thereon (except in connection with the waiver of applicability of any
post-default increase in interest rates), or reduce the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 11.06 shall not constitute a
reduction in the rate of interest or Fees for the purposes of this clause (i)),
(ii) amend, modify or waive any provision of this Section 11.11 (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Loan on the Effective Date), or (iii) consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement; provided, further, that no such change,
waiver, discharge or termination shall (1) without the written consent of each
Lender, amend, modify or waive any provision of Section 2 or (2) without the
written consent of the Administrative Agent, amend, modify or waive any
provision of Section 10 or any other provision as same relates to the rights or
obligations of the Administrative Agent.

 

11.12.      Survival.   All indemnities set forth herein including, without
limitation, in Sections 2.08, 2.09, 4.04, 10.06 and 11.01 shall survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

 

11.13.      Domicile of Loans.   Each Lender may transfer and carry its Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 11.13 would, at the time of such
transfer, result in increased costs under Section 2.08, 2.09 or 4.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).

 

57

--------------------------------------------------------------------------------


 

11.14.      Register.   The Borrower hereby designates the Administrative Agent
to serve as its agent, solely for purposes of this Section 11.14, to maintain a
register (the “Register”) on which it will record the Loan made by each Lender
and each repayment in respect of the principal amount of the Loan of each
Lender. Failure to make any such recordation, or any error in such recordation,
shall not affect the Borrower’s obligations in respect of such Loan. The
transfer of the rights to the principal of, and interest on, any Loan shall not
be effective until such transfer is recorded on the Register maintained by the
Administrative Agent with respect to ownership of such Loan and prior to such
recordation all amounts owing to the transferor with respect to such Loan shall
remain owing to the transferor. The registration of assignment or transfer of
all or part of any Loan shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to Section
11.04(b). Coincident with the delivery of such an Assignment and Assumption
Agreement to the Administrative Agent for acceptance and registration of
assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender at the request of any such Lender. The Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 11.14.

 

11.15.      Confidentiality.

 

(a) Subject to the provisions of clause (b) of this Section 11.15, the Lender
agrees that it will use its reasonable efforts not to disclose without the prior
consent of the Borrower (other than to its employees, auditors, advisors or
counsel if such Lender or such Lender’s holding or parent company in its sole
discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 11.15 to the same extent as such Lender) any information with respect to
the Borrower or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document, provided that any
Lender may disclose any such information (i) as has become generally available
to the public other than by virtue of a breach of this Section 11.15(a) by such
Lender, (ii) as may be required or appropriate in any report, statement or
testimony submitted to any municipal, state or Federal regulatory body having or
claiming to have jurisdiction over such Lender or to the Federal Reserve Board
or the Federal Deposit Insurance Corporation or similar organizations (whether
in the United States or elsewhere) or their successors, (iii) as may be required
or appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent, (vi) to any direct
or indirect contractual counterparty in any swap, hedge or similar agreement (or
to any such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 11.15 and (vii) to any prospective or actual
transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or any interest therein by such Lender,
provided that such prospective transferee agrees to be bound by the
confidentiality provisions contained in this Section 11.15.

 

58

--------------------------------------------------------------------------------


 

(b)           The Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates, and such affiliates may share with such
Lender, any information related to the Borrower or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of the Borrower and its Subsidiaries), provided such
Persons shall be subject to the provisions of this Section 11.15 to the same
extent as such Lender.

 

11.16.      Integration.   This Agreement and the other Credit Documents
represent the agreement of the Borrower, the Administrative Agent, the Arranger
and the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent, the Arranger or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents. The
Credit Documents supersede all prior agreements (including, without limitation,
the Acquisition Financing Commitment Letter, except for Sections 5 and 6 of the
Acquisition Financing Commitment Letter which shall survive) and understandings,
if any, relating to the subject matter hereof and thereof.

 

*           *           *

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

 

SHUFFLE MASTER, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Mark L. Yoseloff

 

 

Name:

Mark L. Yoseloff

 

 

Title:

CEO

 

 

S-1

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,

 

as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ George R. Reynolds

 

 

Name:

George R. Reynolds

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen P. Lapham

 

 

Name:

Stephen P. Lapham

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

Individually and as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

/s/ George R. Reynolds

 

 

Name:

George R. Reynolds

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen P. Lapham

 

 

Name:

Stephen P. Lapham

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.,

 

as Sole Arranger and Sole Book Manager

 

 

 

 

 

 

 

 

 

By:

/s/ George R. Reynolds

 

 

Name:

George R. Reynolds

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen P. Lapham

 

 

Name:

Stephen P. Lapham

 

 

Title:

Managing Director

 

 

 

 

 

 

S-2

--------------------------------------------------------------------------------

 